Case: 1:19-Cv-01806 Document #: 1-5 Filed: 03/14/19 Page 1 of 72 Page|D #:810

EXHIBIT 65

Case: 1:19-Cv-01806 Document #: 1-5 Filed: 03/14/19 Page 2 of 72 Page|D #:811

Capitai One Taxi Niedallion Finance
f/k/a Al| Points Capital Corp.‘
d/bla Capitai One Taxi Nledallion Finance
275 Broadhoi|ow Road
Nieiville, NY11747

Juiy 13. 2018

VlA FEDEX AND CERTiFiED MAiL
RETURN RECE|PT REQUESTED

Bonus Taxi inc. Chicago Department of Business Affairs and
Chicago Polo l, lnc. Consumer Protection--Publio Vehicle
Chicago Po|o ll, lnc. Operations Dlvisioh

Chicago Poio il|, lnc. Attn; l\/lonique Davids, Program Direotor
Chlcago Polo lV, inc. 2350 West Ogden Avenue, ist F|oor
Chicago Poio Xl|, lnc. Chicago` lL 60608

Dolfina Ta)<i |nc.
Enetoohi<a Taxi lnc.
June Caio Corp.

l.uci<y Four Calo Corp.
l\/ionaco Taxi, lnc.
i\/loneta Taxl lnc.
Princess Taxi lnc.
Reservior ll Haci<ing Corp.
Samuel Taxi Corp.
Shaun Jr. Taxi lnc.

Siro, lnc.

SLS Jet Ceb Corp.

2617 S. V\/abash Avenue
Chicago, lL 606‘|6

Re: Notice of intent to Foreclose-Nledallion Licenses l.isted Herein
Dear Sir or i\/iadam:

Please be advised that our firm represents Capita| One Equipment Finance Corp., f/i</a
All Points Capital Corp., d/b/a Capital One Taxi i\/iedalllon Finance ("COTMF-`"). This letter
serves as COT|V|F’s notice of foreclosure pursuant to Sections 9-611 and 9-612 of the illinois
Uniforrn Commerciai Code (“UCC") and Rule TXiB.Oi of the Taxicab l\/iedalllon License Hoider
Rules ("Taxi Rules”).

An event of default has occurred pursuant to the terms of the following promissory notes
(as amended, restated or otherwise modified from time to time, the “Promissory Notes"), each
executed by the borrower named therein (each` a “Debtor" and collectively the “Debtors”) and
delivered to Tri Globa| Flnancia| Services |nc. (the “Servicer"):

Case: 1:19-Cv-01806 Document #: 1-5 Filed: 03/14/19 Page 3 of 72 Page|D #:812

Bonus Taxi lnc., et a/.
July 13, 2018
Page 2

 

Debtor

Promissory Note Date

 

Bonus 'l`axi lnc.

August 21, 2012

 

 

 

 

Chicago Polo l, lnc. July 30, 2012
Chicago Pclo ll, lnc. July 30, 2012
Chicago Polo lli, lnc. duly 30, 2012
Chicago Polo lV, lnc. July 30. 2012

 

Chicago Polo Xll, inc.

August 21, 2012

 

Dolfina Taxi inc.

August 21, 2012

 

Enetochka Taxi lnc.

August 21, 2012

 

June Cab Corp.

duly 30, 2012

 

Lucky Four Cab Corp.

July 30, 2012

 

l\/ionaco Taxi, lnc.

August 21, 2012

 

i\/loneta Taxi lnc.

August 21, 2012

 

Princess Taxi lnc.

August 21, 2012

 

 

 

 

 

 

Reservior ll l'tacl<ing Corp. Juiy 30, 2012
Samuei Ta)<i Corp. Juiy 30, 2012
Shaun Jr. Taxi lnc. August17, 2012
Siro, lnc. July 30, 2012
SLS Jet Cah Corp. July 30, 2012

 

 

 

The Promissory Notes, together with any loan agreement and each other document
executed in connection therewith, shall be referred to collectively as the "l.can Docun~ients."1 All
of the l.oan Documents have been assigned to COTMF.

Pursuant to the terms of the Security Agreements, each dated as of Octot)er 19, 2012
(as amended the "Security Agreements"), the Uniform Commerciai Code as adopted in the
lliinois, and the Taxi Rules, COTN|F will sell at public auction on August 9, 2018 the following
Chicago Taxi i\/ledallions belonging to the Debtors, together with all associated licenses,
proceeds (cash and non-cash) and products of the foregoing (collectively, the “Col|ateral”):

 

 

 

 

 

 

 

 

 

 

 

Debtor Chicago Taxi Nledaliion No(s).

Bonus Taxi |nc. 2346TX, 1949TX, 1907TX, 1683TX &
1632TX

Chicago Polo l, |nc. 1106TX, 2550TX, 6607TX, 6608TX,
6609TX & 6610TX

Chicago Polo ll, lnc. 6611TX, 6612TX, 6613TX, 6614TX,
6615TX & 661STX

Chicago Po|o lil, inc. 6267TX. 6279TX, 6220TX, 6208`|`><,
5414TX & 1128TX

Chicago Polo lV, lnc. 2848'1'><, 3454TX, 3678TX, 3700TX,
5795TX & 6014TX

Chicago Po|o Xil, lnc. 1535TXl 1550TX, 1589TX, 1599TX

Dolf'ina 'l'axi lnc. 6461TX, 5756TX, 6313TX & 2460TX

 

 

‘ Certain of the l.oan Docurnents are included with this correspondencel

Case: 1:19-Cv-01806 Document #: 1-5 Filed: 03/14/19 Page 4 of 72 Page|D #:813

Bonus Taxi inc., et a/.

July 13,
Page 3

2018

 

Debtor

Chicago Taxi iVleda|lion No(s).

 

Enetochl<a Taxi lnc.

3688TX, 2080TX, 2053TX & 2027TX

 

June Cab Corp.

2645TX, 2775TX, 3027TX, 3403`[`)(,
4439'1')( & 5461TX

 

Luci<y i~'our Cab Corp.

859TX` 884TX, 911TX & 955TX

 

i\/ionaco Taxi, lnc.

4790TX, 4792TX, 4798TX, 4803TX &
481BTX

 

l\/loneta Taxi lnc.

1641TX, 2394TX, 2968TX & 3006TX

 

Princess Taxi inc.

1207TX, 1189TX, 1174TX & 1169TX

 

Reservior ll Hacking Corp.

1717TX, 1784TX, 1805TX, 1832TX &
1849TX

 

Samue| Taxi Corp.

1866TX, 1867TX, 187OTX, 191 OTX,
1938TX & 1951TX

 

Shaun Jr. Taxi lnc.

5956TX, 5955TX, 5953TX, 2871TX,
1075TX & 842TX

 

Siro, |nc.

47B4TX, 4114TX, 6318TX, 2273TX,
1793TX, 1491TX, 1275TX, 1164TX,
915TX, 6230TX, 6122TX & SSZSTX

 

 

SLS Jet Cab Corp.

 

3421TX, 4029TX, 4537TX, 4656TX,
4705TX & 2276TX

 

Pursuant to the UCC and Taxi Ruie TX13.01, Debtors are hereby notified of each of the

foilowing:

1.

Name of Licensees and Pgblic Passenqer

Vehic|e Medallion License Number(sl:

 

Deiotor

Chicago Taxi N|edaliion No(s).

 

Bonus Taxi lnc.

2346TX, 1949TX, 1907TX, 1683TX &
1632TX

 

Chicago Polo l, lnc.

1106TX, 2550TX, 6607TX, 6608TX,
6609TX & 6610TX

 

Chicago Po|o ll, lnc.

6611TX, 6612TX, 6613TX, 6614TX,
6615TX & 6616TX

 

Chicago Polo lli, lnc.

6267TX. 6279TX, 6220TX, 6208TX‘
5414'1')( & 1128TX

 

Chicago Polo l\/, lnc.

2848TX, 3454TX, 3678TX, 3700TX,
5795TX & 6014TX

 

Chicago Polo Xlll lnc.

1535TX, 1550TX, 1589TX, 1599TX

 

Dolfina Taxi lnc.

5461`|')(, 5756TX, 5313TX & 2460TX

 

Enetochka Taxi lnc.

3688TX, 2080TX, 2053TX & 2027TX

 

June Cat> Corp.

2645TX, 2775TX, 3027`I`X, 3403TX,
4439TX & 5461TX

 

 

i_uc|<y Four Calo Corp.

 

859TX, 884TX. 911TX & 955TX

 

 

 

Case: 1:19-Cv-01806 Document #: 1-5 Filed: 03/14/19 Page 5 of 72 Page|D #:814

Bonus Taxi inc., et a/.

 

 

 

 

 

 

 

 

 

 

 

 

 

duly 13, 2018
Page 4
Debtor Chicago Taxi Nieda|iion No(s).
i\/ionaco Taxi, lnc. ' 4790TX, 4792TX, 4798TX, 4803TX &
4818TX
l\/icneta Taxi lnc. 1641TX, 2394TX, 2968'1')< & 3006TX
Princess Taxi |nc. 1207`1`)<, 1189TX, 1174TX & 1169TX
Reservior |l l~lacking Corp. 1717TX, 1784TX, 1805TX, 1832TX &
1849TX
Sarnuel Taxi Corp. 1866TX, 1867TX, 1870TX, 1910TX,
1938TX &1951TX
Shaun Jr. Taxi inc. 5956TX, 5955TX, 5953TX. 2871TX,
1075TX & 842'1'><
Siro, lnc. 4764TX, 4114TX, 6318TX, 2273TX,
1793`!'Xl 1491TX, 1275TX, 1164TX,
915TX, 6230TX, 6122°1`>< & 56251')<
SLS Jet Cab Corp. 3421TX, 4029TX, 4537`1'><, 4656TX,
4705'1'>< & 2276TX
2, Amount of Outstanding Oblig_ations: The amount cf each Debtor’s obligations

 

under the l.oan Documents as of July 9, 2018 is set forth below, plus per diem interest
thereafter, plus such other amounts as may be due under the Loan Documents, inciuding,
without |imitation, late fees, default interest, and reasonable attorneys’ fees:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor Outstanding Amount Per Diem
Bonus Taxi lnc. $1,525,105.00 $300.00
Chicago Polo l, lnc. $1,830,126.00 $360.00
Chicago Polo |l, lnc. $1,830,126.00 $360.00
Chicago Po|o |ll, lnc. $1,830,126.00 $360.00
Chicago Polo lV, lnc. $1,830,126.00 $360.00
Chicago Polc Xli, |nc. $1,220,084.00 $240.00
Dolfina Taxi lnc. $1,220,084.00 $240.00
Enetcchi<a Taxi lnc. $1,220,084.00 $240.00
June Cab Corp. $1,855,326.00 $360.00
l_ucl<y Four Cab Corp. $1,220,084.00 $240.00
iv'lonaco Taxi, lnc. $1,525,105.00 $300.00
l\/loneta Taxi lnc. $1,220,084.00 $240.00
Princess Taxi lnc. $1,220,084.00 $240.00
Reservior ll Hacking

Corp. $1,525,105.00 $300.00
Samuei Taxi Corp. $1,830,126.00 $360.00
Shaun Jr, Taxi lnc. $1,830,126.00 $360.00
Siro, lnc. $3,660,252.00 $720.00
SLS Jet Cab Corp. $1,830,126.00 $360.00

 

 

 

Case: 1:19-Cv-01806 Document #: 1-5 Filed: 03/14/19 Page 6 of 72 Page|D #:815

Bonus Taxi inc., et a/.
July 13, 2018
Page 5

Each Debtor is entitled to an accounting of the unpaid indebtedness secured by
the Co|lateral that COTMF intends to sell. Ycu may request such an accounting by contacting
undersigned counsel

3. intended Date of Foreciost_i__r_e: August 9, 2018

4. Proposed Procedure to Avoid Foreciosure; Debtors can avoid foreclosure by
satisfying all obligations under the l.oan Documents. Piease contact the undersigned counsel
for COTiVii'-' for an updated payoff calculation Alternativelyx if Debtors would like COTll/lF to
consider a payoff plan including a potential loan modification/extension, the following
information must be submitted to the undersigned counsel within ten (10) days of the date of
this Notice of intent to Foreclose: a completed current personal financial statement in the
enclosed form for each Debtor and any guarantors and copies of U,S, income tax returns for the
last three fiscal years, for each Debtor and any guarantors PLEASE NOTE THAT NOTHiNG
CONTAINED lN THIS LETTER, NOR ANY ACCEPTANCE BY COTNlF OF Ti-iE
iNFORNiATlON DESCR|BED HERE|N SHALL CONSTITUTE AN AGREENiENT BY COTlVlF
TO FOREBEAR ON lTS RiGHTS AND RENlEDiES, ACCEPT LESS THAN FULL
REPAYMENT OF THE LOAN, OR iVlODlFY Ti-iE LOAN DOCUNiENTS. ANY SUCl-i
NiODlF|CATION CAN ONLY BE ACCOMPLiSHED THROUGH A DULY~AUTHORlZED AND
FULLY-EXECUTED WRiTTEN AGREEMENT ANiONG ALL RELEVANi' PARTiES.

5. Time of Auction: The auction, which will be conducted in conjunction with
certain other auctions, will be held on August 9, 2018 at 10130 a.m., prevailing Central Time (the
“Auction"). The Auction will be cancelled in the event Debtors indefeasibly satisfy their
obligations under the applicable l_oan Documents prior to the commencement thereof or
COTMF otherwise determines in its sole and absolute discretion, not to proceed with the
Auction.

6. P|ace of Auction: The Auction will take place in the i\/iichigan |i Room at 1
North Wacker Drive, Suite 2905, Chicago, illinois 60606. Persons wishing to attend the auction
must contact of Troutman Sanders l.LP at least two (2) business days prior to Andrew Buck
(emaii: andrew.buck@troutman.com; tel: (212) 704-6248) the scheduled Auction time for
admission into the building

7. Terms of Saie: Each bidder will be required to execute an acknowledgement of
the terms of sa|e. A draft of such terms of sale is enclosed with this Notice and is subject to
change.

8. The Collatera| being auctioned is being sold "AS iS", "VVlTH ALl_ FAULTS” and
“VVi'i`HOUT REPRESENTATION OR WARRANTY OF ANY K|ND.” There is no warranty
relating to title, possession, quiet enjoyment, or the like in this disposition The Co|lateral may
be sold with other similar assets during the Auction.

9. A copy of the Notice of Publlc Auction, which may be published in various
publications is enclosed for Debtors' information

Case: 1:19-cv-01806 Document #: 1-5 Filed: 03/14/19 Page 7 of 72 Page|D #:816

Bonus Taxi |nc., et a/.
July 13, 2018
Page 6

10. Name and Phone Number of Contact Person: Any inquiries may be directed to
Andrew Buck (email: andrew.buck@troutman.com; tel: (212) 704-6248).

As set forth in the Security Agreements, COTiViF demands that the Debtors
immediately surrender the Medai|ion(s) to the Department of Business Affairs and
Consumer Protection, Pubiic Vehicle Operations Division located at 2350 W. Ogden Ave.,
1st Fioor, Chicago, iL 60608. Please advise the undersigned when the Debtors have done
so.

This notice is being delivered to Debtors pursuant to Sections 9-611 and 9-812 of the
illinois Uniform Commercia| Code and Ru|e TX13.01 of the Taxicab i\/leclallion License Holder
Rules to provide Debtors with an opportunity to monitor and participate in the disposition of the
Collateral. Debtors Wil| be entitled to an accounting of all proceeds received for the Co|latera|.

DEBTORS ARE AD\/|SED THAT lF THE PROCEEDS OF ANY SALE ARE NOT
SUFFlClENT TO SAT|SFY DEBTORS’ OBLIGATIONS UNDER THE LOAN DOCUMENTS, l`l`
AND/OR ANY GUARANTOR THEREOF l\/l/W BE HEL.D L|ABLE FOR 'l`HE DEFlClENCY.

Case: 1:19-cv-01806 Document #: 1-5 Filed: 03/14/19 Page 8 of 72 Page|D #:817

Bonus Taxi lnc., et al.
July 13, 2018
Page 7

ATTENT|ON TO ANY PERSON OR ENTlTY |N BANKRUPTCY OR WHO HAS
RECEiVED A DlSCl-lARGE lN BANKRUPTCY: Please be advised that this letter constitutes
neither~a demand for payment of the debt described herein nor a notice of personal liability to
any recipient hereof who might have received a discharge of such debt in accordance with
applicable bankruptcy laws or who might be subject to the automatic stay of Section 362 of the
United States Bankruptcy Code.

Very truly yoursl
Capital One Equipment Finance Corp., f/k/a

All Points Capital Corp., d/b/a Capital One
Taxi i\f|edallion Finance

By: /€Z D¢»é{¢¢m,/<’/L,é{e/b
Namez R.flEf/Diffenderffér

Tlile: Senlor Vlce President
Enc|osures
Copied to (via FedEx; w/o enclosures):
Symon Garber Tri Global Financial Services, lnc.
101 Warren Street, Apt 3210 or 3240 2617 S. Wabash Ave.
New York, N¥ 10007-1366 Chicago, il. 60616

Chicago Elite Cab Corp.
2817 S. Wabash Avenue
Chicago, |L 60616

Case: 1:19-cv-01806 Document #: 1-5 Filed: 03/14/19 Page 9 of 72 Page|D #:818

TERMS AND COND|TIONS OF PUBLiC AUCT|ON PURSUANT TO THE UNlFORli/l
COlViNiERClAL CODE OF ILLlNO|S OF CERTAIN TAXlCAB lVlEDALLlONS

Pursuant to (i) the terms of the Security Agreernents of various dates (as amended the
"Security Agreements”), made by the borrowers identified on Scheduie 1 (each. a “Debtor";
collectively, the "Debtors") in connection with various loans to the Debtors, which loans have
been assigned to Capital One Equipment Finance Corp., f/k/a A|l Points Capital Corp., d/b/a
Capital One Taxi l\/ieclallion Finance ("COTMF”); (ii) the Taxicab l\/iedaliion License Ho|der Rules
(the “Taxi Ruies") promulgated by the Chicago Department of Business Affalrs and Consumer
Protection (the “Department”); and (iii) the Uniform Commerciai Code as adopted in the State of
illinois (the “UCC”), COTi\/iF will sell at public auctions the following property of the Debtors: the
Chicago Taxi i\/iedallions identified on Scheduie 1, and ali associated licenses, proceeds (cash
and non-cash) and products of the foregoing (coliectiveiy, the "Co|iateral").

TlNlE AND PLACE OF AUCT|ONS
AND TERlViS AND CONDlTlONS OF SALE:

1. Time ofAuction: The auctions will commence on August 9, 2018 at 10:30 a.m., prevailing
Central Time (the “Auctions").

2. Piace ofAuction: The Auctions will take place in the i\/lichigan ii Rocm at 1 North VVacker
Drive, Suite 2905, Chicago, illinois 60606. Persons wishing to attend the
Auctions must contact Andrew Buck (emai|: andrew.buck@troutman.com;
tel: (212) 704-6248) of `i'routman Sanders Li_P (“Counsei”) at least two (2)
business days prior to the first~scheduled Auction time for admission into
the building Each bidder must present valid photo identification
prior to entry into the auction.

3. Terms of Sale: Each bidder Wlli be required to execute the acknowledgement set forth
below confirming that such bidder has read, understands and agrees to
the terms cf saie, which include the following:

o Proof of Financia/ Wherewitha!: COTMF reserves the right to
require any bidder to submit proof of liquid assets and/or committed
financing sufficient to satisfy the price bid by such bidder, in each
case as determined by COTi\/lF in its sole and absolute discretion

» Proof of Qualification to Ogerate Medallion Collateral. COTi\/iF
reserves the right to require any bidder to prove to the satisfaction of

COTi\/iF in its sole and absolute discretion that such bidder is qualified
to acquire any Coilaterai under the Taxi Ruies.

¢ Degosit: The successful bidder shall be required to deposit a sum
equal to ten percent (10%) of the price bid by such bidder (a
“Deposit”) prior to the conclusion of the Auctions, either by certified or
bank check made payable to "Capitai One Equipment Finance Corp.,
doing business as Capital One Taxi i\/iedallion Finance," or by wire
transfer of immediately available funds. Bidders wishing to pay a
Deposit in advance by wire may contact Counsel prior to the
commencement of the Auctions for wire instructions and related
details. The Deposit of any prevailing bidder shall be nonrefundabie,
except where the winning bidder fails to close as provided below

Case: 1:19-cv-01806 Document #: 1-5 Filed: 03/14/19 Page 10 of 72 PagelD #:819

solely because the Department rejects the transfer of the Coilaterai to
such prevailing bidder. COTMF may. in its sole and absolute
discretionl increase, decrease, waive or otherwise modify the Deposit
requirements COTi\/iF shall hot be required to pay a Deposit.
Deposits of any unsuccessful bidder shall be returned to such
unsuccessful bidder within a reasonable time after the closing of the
sale to the successful bidder(s).

~ Conduct of Auction.' CO`l'l\/iF shall have the sole and absolute
discretion to conduct the Auctions, including, without limitation
establishing the opening bid, bidding increments, and whether to
accept or reject any bid or combination of bids. COTMF may bid for
and purchase the Coilaterai and credit the purchase price against the
expenses of sale, unpaid principal, interest, and any other amounts
due under the applicable Security Agreement and/or the applicable
loan document executed in connection such applicable Security
Agreement (collective|y, the “Loan Documents"). The Coilaterai will
be sold in a manner selected by COTMF in its sole and absolute
discretion

» Selection of Winning Bid(s): COTi\/lF shall determine which bids, or
combination of bids, constitutes the highest or best bid for the
Coilateral. COTl\/lF reserves the rights to (a) cancel or adjourn some
or all of the Auctlons at any time without notice; (b) bid all or a portion
of its claims under the applicable Loan Documents at each Auction
without a Deposit or payment as required of other bidders; (c) aiterthe
terms of payment; (d) abandon or elect not to dispose of certain
Coilatera|; and/or (e) reject all bids. if COTMF elects to accept one or
more bids at the conclusion of each Auction, it will announce its
acceptance of those bids at that time.

» C/osing of Sale(sj: Any prevailing bidder must pay the amount of the
bid selected by CO`l'i\/lF, less the amount of any Deposit, as directed
by COTi\/iF by 5:00 p.m. prevailing Eastern Time on or before the
forty-fifth (45‘“) day after the conclusion of the Auction or at such other
time as may be agreed by COTl\/|F and the prevailing bidder. Upon
receipt of the bid amount from a prevailing bidder. COTi\/lF will deliver
to such bidder an executed bill of sale with no representations or
warranties of any kind or nature whatsoever.

» No Representations or Warranties: `l'he Coilaterai being auctioned
is being sold “AS lS," "Wi'l'l~i Al.l_ FAUi.TS,” and “\NlTi~lOLlT
REPRESENTAT\ON OR VVARRANTY OF ANY KlND.” There is no
warranty relating to title, possession, quiet enjoyment cr the like in
this disposition By executing these Terms of Saie, bidders represent
and warrant to COTMF that they have the experience to acquire and
own assets of the sort being so|d, and to have conducted ali
necessary due diligence prior to the commencement of the Auctions.

o Failure to Close; cheitge of Deposit: if any prevailing bidder fails
to close within the time set forth above, its Deposit shall be forfeited
(except where the prevailing bidder fails to close solely because the
Department rejects the transfer of the Coilaterai to the prevailing

Case: 1:19-cv-01806 Document #: 1-5 Filed: 03/14/19 Page 11 of 72 PagelD #:820

bidder) and COTi\/iF shall (x) retain such Deposit; and (y) at its optionl
sell the Coilaterai to the bidder submitting the next highest and best
bid and/or acquire the Coilatera|. Any bidder that fails (except where
such bidder fails to close solely because the Department rejects the
transfer of the Coilaterai to the prevailing bidder) to close after its bid
has been accepted shall remain liable to COTl\/lF for any damages
suffered as a result of such failure, including, without limitation, for the
difference between the amount of the bid submitted by the failing
bidder and the amount actually received from the next highest and
best bidder, less any Deposit retained and applied by COTi\/iF.

COTl\/lF may announce additional terms or conditions of sale during the Auctions and
may, in its sole and absolute discretion waive or modify any of the terms and conditions of saie.

By executing these Terms and Conditions in the space provided below, the undersigned
represents and warrants to COTi\/lF that he/she (a) has carefully read the above Terms and
Conditions, and understands them; (b) has consulted with his/her attorneys concerning the
Auctions and these Terms and Conditions or knowingly and intentionally waives the opportunity
to do so; (c) has the financial wherewithal to acquire the Coilaterai if any bid submitted by the
undersigned is accepted by COTl\/lF; and (d) is familiar with the Taxi Ruies and is eligible to own
l\/iedaliions as set forth in the Taxi Rules.

ACKNOWLEDGED AND AGREED:

 

Name:

Tit|e:

Purchasing Entity (if applicabie):
Date:

Case: 1:19-cv-01806 Document #: 1-5 Filed: 03/14/19 Page 12 of 72 PagelD #:821

SCHEDULE1- MEDALLIONS TO B§ AUCTiONEQ_

 
 

inc.

` Funny ivlonica inCchhiago,l

 

 

 

 

August 30, 2012

195TXj 202TX, 198TX & 203TX

 

Galina Cab Corp.

August 30, 2012

5213TX, 5097TX, 2278TX, 5747TX.
5743TX & 5946TX

 

Jasmin Taxi lnc.

August 30, 2012

2969TX, 2966TX, 2965TX & 2963TX

 

i\/lagenta Zone Cab Co.

August 30, 2012

4071TX, 4121TX, 4137TX & 4286TX

 

l\/lauve Zone Cab Co.

August 80, 2012

1945TX, 4364TX, 4463TX, 4475TX &
4528TX

 

Pink Zone Cab Co.

August 30, 2012

3745TX, 3774TX, 3786TX & 384OTX

 

Pretty Rachei in Chicago,
lnc.

August 30, 2012

213TX, 216TX, 218TX & 221TX

 

Rachel Taxi lnc.

August 30, 2012

1291TX, 1273TX, 1262TX & 1230TX t

 

Baby Sienna Cab Corp.

August 17, 2012

17TX & 47TX

 

Dolce Cab Corp.

August 17l 2012

6832TX, 6831TX, 6823TX & 612OTX

 

Forcast ll l~iacklng Corp,

August 17, 2012

4712TX, 4720TX, 4723TX, 474OTX,
4757TX & 4760TX

 

Koshechka Taxi lnc.

August 17, 2012

116TX

 

Bori Bus lnc.

August17, 2012

1859TX, 2210TX, 1684TX & 2826TX

 

i-iail Hackling Corp.

August17l2012

4848TX, 4859TX, 487OTX, 4880TX &
4855TX

 

Nev Cab Corp.

August17,2012

78TX & 94TX

 

November Cab Corp.

August 17, 2012

1925TX, 2824TX, 3942TX\ 4862TX,
6334TX & 6469TX

 

Samson Cab Corp.

August 17, 2012

4402TX, 3525TX, 1847TX & 967TX

 

Showers ll Hacking Corp.

August 17, 2012

15TX, 4895TX, 4905TX, 4907TX &
4913TX

 

Sieet l-iacking Corp.

August17, 2012

4821TX, 4825TX, 4389TX & 4841TX

 

Bonus Taxi inc.

August 21, 2012

2346TX, 1949TX, 1907TX, 1683TX &
1632TX

 

1106TX, 2550TX, 6607TX, 6608TX,

 

 

 

Chicago Polo l, |nc. Ju|y 30, 2012 6609TX & 661OTX

6611TX, 6612TX, 6613TX, 6614TX,
Chicago Polo il, inc. Juiy 30, 2012 6615TX & 6616TX

6267TX. 6279TX, 6220TX, 6208TX,
Chicago Poio lil, lnc. Ju|y 30, 2012 5414TX & 1128TX

2848TX, 3454TX, 3678TX, 37OOTX,
Chicago Polo lVl inc. July 30, 2012 5795TX & 6014TX

 

Chicago Po|o Xll, |nc.

August 21, 2012

1535TX, 1550TX, 1589TX & 1599TX

 

Dolfina Taxi |nc.

August 21, 2012

6461TX. 5756TX, 5313TX & 2460TX

 

Enetochka Taxi |nc.

August 21, 2012

3688TX, 208OTX, 2053TX & 2027TX

 

June Cab Corp.

duly 30¢ 2012

2645TX, 2775TX, 3027TX, 3403TX,
4439TX & 5461TX

 

l_ucky Four Cab Corp.

Ju|y 30. 2012

859TX, 884TX, 911TX & 955TX

 

 

Monaco Taxi, inc.

 

August21. 2012

 

4790TX, 4792TX, 4798TX\ 4803TX &
481 BTX

 

 

Case: 1:19-cv-01806 Document #: 1-5 Filed: 03/14/19 Page 13 of 72 PagelD #:822

 

 
  

           

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

l M"'d' ilion ‘

t ' ;Datet>;;~;r v s ` j
l\/ioneta Taxi lnc. August 21, 2012 1641TX, 2394TX, 2968TX & 3006TX
Princess Taxi lnc. August 21, 2012 1207TX, 1189TX, 1174TX & 1169TX

1717TX, 1784TX, 1805TX, 1832TX &
Reservior ll l-lacking Corp. Juiy 30, 2012 1849TX

1866TX, 1867TX, 1870TX, 191OTX,
Samuel Taxi Corp. Juiy 30, 2012 1938TX & 1951TX

5956TX, 59‘55T><1 59631')<, 2871TX,
Shaun Jr. Taxi |nc. August 17, 2012 1075TX & 842TX

4764TX, 4114TX, 6318TX, 22731°Xl

1793TX, 1491TX, 1275TX, 1164TX,
Siro, lnc. Juiy 30, 2012 915TX, 6230TX, 6122TX & 5625TX

3421TX, 4029TX, 4537TX, 4656TX,
SLS Jet Cab Corp. Juiy 30, 2012 4705TX & 2276TX

1561TX, 1650TX, 2793TX, 3615TX,
Gap Cab Corp. August 28l 2012 4933TX 8 1716TX
l_ucky in Chicago, lnc. August 28, 2012 124TX, 139TX‘ 141TX. 175TX & 286TX
lvlisha Cat Cab Corp. August 28, 2012 4769TX. 4775TX, 4778TX & 4782TX
MZ Chicago Cab Corp. August 28, 2012 2555TX, 2556TX & 2657TX

2149TX, 197OTX, 622TX, 1952TX,
Valex Cab Corp. August 28, 2012 1653TX & 886TX
Green Tea Cab Corp. 4949TX, 4946TX, 4936TX, 4935TX, &

August 2, 2012 4923TX
Kuk|a Cab Corp. August 2, 2012 6816TX & 6820TX
April Cab Corp. 2718TX, 2975TX, 3232TX, 4470TX,
November 9, 2012 4535TX, & 6287TX

Tina Two i-lacking Corp, November 9, 2012 170TX & 302TX

 

 

Case: 1:19-cv-01806 Document #: 1-5 Filed: 03/14/19 Page 14 of 72 PagelD #:823

NOTICE OF PUBL|C AUCT|ON PURSUANT TO THE UNlFORM COMMERC|AL CODE OF
|LLlNO|S OF CH|CAGO TAXlCAB NlEDALLiONS

in accordance with the Uniform Commerclal Code as adopted in th_e State of |llinois,
Capital One Equipment Finance Corp., f/k/a Al| Points Capital Corp.` d/b/a Capital One Taxi
Medailion Finance ("COTMF”), will sell at public auctions the following Chicago Taxi l\/iedallions
(collective|y, the "i\/ledallions"), which are property of certain debtors:

 

5a "‘i a etw,r%‘%¢€iiss~ l;M§%l"aiiioh iNLi`nib"é"

issrx zoérx iss'rx 203Tx saisrx azrs'rx soarrxms'r'¢irrx; ""sr'zi“a"*`rx` ":594srx:

   

      

` ' ':'.f‘. "~'

       

 

 

 

2969TX 2966TX 2965TX 2963TX 4071TX 4121TX 4137TX 4286TX 1945TX 4364TX

 

4463`[`)( 4475TX 4528TX 3745TX 3774TX 3786TX 384OTX 213TX 216TX 218TX

 

221TX 1291TX 1273TX 1262TX 1230TX 17TX 47TX 6832TX 6831TX 6823TX

 

6120TX 4712TX 4720TX 4723TX 474OTX 4757TX 4760TX 116TX 1859TX 2210TX

 

1684TX 2826TX 484BTX 4859TX 4870TX 4880TX 4855TX 78TX 94TX 1925TX

 

2824TX 3942TX 4862TX 6334TX 6469TX 4402TX 3525TX 1847TX 967TX 15TX

 

4895TX 4905TX 4907TX 4913'1`)( 4821TX 4825TX 4389TX 4841TX 2346TX 1949TX

 

1907TX 1683TX 1632TX 1106TX 2550TX 6607TX 6608TX 6609TX 661OTX 6611TX

 

6612TX 6613TX 6614TX 6615TX 6616TX 6267TX 6279TX 6220TX 6208TX 5414TX

 

1128TX 2848TX 3454TX 3678TX 3700TX 5795TX 6014TX 1535TX 1550TX 1589TX

 

1599TX 6461TX 5756TX 5313TX 2460TX 3688TX ZOBOTX 2053TX 2027TX 2645TX

 

2775TX 3027TX 3403TX 4439TX 5461TX 859TX 884TX 911TX 955TX 4790TX

 

4792TX 4798TX 4803TX 4818TX 1641TX 2394TX 2968TX 3006TX 1207TX 1189TX

 

1174TX 1169TX 1717TX 1784TX 1805TX 1832TX 1849TX 1866TX 1867TX 1870TX

 

1910TX 1938TX 1951TX 5956TX 5955TX 5953TX 2871TX 1075TX 842TX 4764TX

 

4114TX 631BTX 2273TX 1793TX 1491TX 1275TX 1164TX 915TX 623OTX 6122TX

 

5625'1`)( 3421TX 4029TX 4537'1')( 4656TX 4705TX 2276TX 1561TX 1650TX 2793TX

 

3615TX 4933TX 1716TX 124TX 139TX 141TX 175TX 286TX 4769TX 4775TX

 

4778TX 4782TX 2555TX 2556TX 2557TX 2149TX 1970'1`)( 622TX 1952TX 1653TX

 

BBBTX 4949TX 4946TX 4936`|`)( 4935TX 4923TX 6816TX 6820TX 2718TX 2975TX

 

 

 

 

 

 

 

 

 

 

 

 

3232TX 4470TX 4535TX 6287TX 170TX 302TX

 

1. Time and Place of Auction: The auctions will commence on August 9, 2018 at
10:30 a.m., prevailing Central Time (the “Auctions”) in the i\/lichigan ll Room at 1 North Wacker
Drive. Sulte 2905, Chicago, illinois 60606. Persons wishing to attend the Auctions must contact
Andrew Buck (emai|: andrew.buck@troutman.com; tel: (212) 704-6248) of Troutman Sanders
LLP at least two (2) business days prior to the first-scheduled Auction time for admission into
the building Each bidder must present valid photo identification prior to entry into the auction
COTi\/lF reserves the right to postpone or cancel some or all of the Auctions.

2. Terms of Saie: Prior to entry into the Auctions, each bidder will be required to
execute an acknowledgement of the terms of sale, which inciude, among other terms (a) a
requirement that, in COTMF’s discretion, each bidder must submit proof of its financial
wherewithal and qualifications to acquire one or more of the l\/ledallions; (b) any successful
bidder shall be required to deposit a sum equal to ten percent (10%) of the price bid by such
bidder prior to the conclusion of the Auctions; and (c) any prevailing bidder must close by 5:00
p.m, prevailing Eastern Time on the forty-fifth (45"‘) day after the conclusion of the Auction or at
such other time as may be agreed by COTMF and such bidder. The complete terms of sale are
available upon request delivered to Counsel. CO'l'l\/lF reserves the right to alter the terms of
sale at any time.

Case: 1:19-cv-01806 Document #: 1-5 Filed: 03/14/19 Page 15 of 72 PagelD #:824

3. _Determinat_ion and Acceptance of Winning Bids: COTMF shall determine
which bids or combination thereof are the highest or best bid for the l\/leda|lions. COTMF
reserves the rights to (a ) bid all or a portion of its claim(s ) against the owner(s ) of the i\/ieda|lions
at the Auction without cash or Deposit as required of other bidders; (b) alter the terms of
payment; (c) abandon or elect not to dispose of certain Coilateral; and/or (d) reject all bids.

The Coilaterai being auctioned is being sold "AS lS”, “V\/lTH ALl_ FAULTS” and “VV|THOUT
REPRESENTAT|ON OR VVARRANTY OF ANY Kli\iD." There is no warranty relating to titie,
possession, quiet enjoyment or the like in this disposition

Case: 1:19-cv-01806 Document #: 1-5 Filed: 03/14/19 Page 16 of 72 PagelD #:825

Pinto, Carol

From:
Sent
To:
Subject:

 

TrackingUpdates@fedex.com
ivionday, Juiy 16, 2018 2133 Pi\/l

Pinto, Caro|

FedE)< Shipment 772702122762 Delivered

Your package has been delivered
Tracking # 772702122762

Ship date:

Fri, 7/13/2018
Anclre'w'Burck' y d
Troutman Sanders LLP
New York, NY 10022
US

Shipment Facts

Delivery date:
i\/lon, 7/16/2018 1:27
pm
.__+*_-._-o Bonus Taxi inc., et al.
Delivered 2617 S. Wabash Avenue
CHlCAGO, lL 60616
US

 

Our records indicate that the following package has been delivered

Tracking number:

Status:

Department number:
Reference:

Signed for by:
Delivery location:
Delivered to:
Service type:
Packaging type:
Number of pieces:

Weight:

Special handiing/Services:

Standard transit:

772702122762

Delivered: 07/16/2018 1:27
Pl\/i Signed for By:
N.SHAK|ES

403

029424.000223
N.SHAK|ES

CH|CAGO, lL
Receptionist/Front Desk
FedEx Standard Overnight
FedEx Pak

1

6.00 |b.

No Signature Required
DeliverWeekday

7/16/2018 by 3200 pm

Case: 1:19-cv-01806 Document #: 1-5 Filed: 03/14/19 Page 17 of 72 PagelD #:826

Pinto, Caroi

From:
Sent
To:
Subject:

 

TrackingUpdates@fedex.com
Monday,iuly16,201810:52 Ai\/i

Pinto, Caroi

FedEx Shipment 772702266238 Delivered

Your package has been delivered
¥ Tracking # 772702266238

Ship date:

Fri, 7/13/2018
Andrew Buck y
Troutman Sanders i_LP
New York, NY 10022
US

Shipment Facts

¢--o--+-@

Delivered

Our records indicate that the following package has been delivered

Tracking number:

Status:

Department number:
Reference:

Signed for by:
Delivery location:
Service type:
packaging type:
Number of pieces:

Weight:

Speciai handiing/Services:

772702266238

Delivered: 07/16/2018 09:44
AM Signed for By: Signature
Reiease on file

403

029424.000223

Signaiure Release on file
CHICAGO, iL

FedEx Standard Overnight
FedEx Box

1

1500 ib.

No Signature Required

Delivery date:

l\/lon, 7/16/2018 9:44
am

Monique Davids, Program 2
Dir.

Chicago Dept of Business
Affairs

2360 West Ogden Avenue, 1st
i'-‘L

Pub|ic Vehicle Operations Dlv.
CH|CAGO, li_ 60608

US

Case: 1:19-cv-01806 Document #: 1-5 Filed: 03/14/19 Page 18 of 72 PagelD #:827

Deliver V\/eekday

Standard transit: 7/16/2018 by 3:00 pm

i::i Piease do not respond to this message this small was sent from an unattended mailbox "i'his report was generated at
approximately 962 AiVi 001 on 07!16/2018.

rail weights are estimated

Mi”o track the latest status of your shipment stick on the tracking number above
Start§iard transit is the date and time tire package is scheduied to be delivered by, based on the selected service destination and

ship date t.imitations and exceptions may apply Pisase see the Fedf§:»< Sec/ice Guide for terms and conditions of service
rnciuding the Fedtix ivioney~§§acl; Guaraniee, or contact your Fed§§x Custsiner Support representative

63 2 16 Federai Express Corporation. The content of this message is i:)rr:itecter:v by copyright and trademark laws under 113 and
international lawv Review our privacy policy Aii rights reserved

iiiani; you for your business

CaSe: 1:19-Cv-01806 Document #: 1-5 Filed: 03/14/19 Page 19 of 72 Page|D #:828

Pinto, Caro|

From:
Sent
To:
Subject:

 

TrackingUpdates@fedex.com
Monday,)u|y16,201811:24 Alvl

Pinto, Carol

FedEx Shipment 772702162825 Delivered

Your package has been delivered
Tracking # 772702162325

Ship date:

Fri, 7/13/2018
Ai§dréw click “ `
Troutman Sanders LLP
New York, NY 10022
US

Shipment Facts

Delivery date:
Mon, 7/16/201811:19
am
. . . o Symon Gawr`ber
101 Warren Straet
De|iVered Apt_ 3210

NEW YORK, NY 10007
US

 

Our records indicate that the following package has been delivered

Tracking number:

Status:

Department number:
Reference:

Signed for by:
Delivery location:
Delivered to:
Service type:
Packaging type:
Number of pieces:

Weight:

Special handling/Services:

Standard transit

772702162825

Delivered: 07/16/2018 11:19
Alvl Signed for By: M.FUC|TO

403

029424.000223
M.FUC|TO

NEW YORK, NY
Shipping/Receiving
FedEx Standard Overnight
FedEx Pak

1

2.00 |b.

No Signature Required
Deliver Weekday

7/16/2018 by 8:00 pm

CaSe: 1:19-Cv-01806 Document #: 1-5 Filed: 03/14/19 Page 20 of 72 Page|D #:829

Pinto, Carol

From:
Sent
To:
Subject:

 

TrackingUpdates@feclex.com
Monday,lu|y16,2018 11:24 AM

Pinto, Carol

FedE)< Shipment 772702174965 Delivered

Your package has been delivered
Tracking # 772702174965

Ship date:

Fri, 7/13/2018

.l$.h'ci'r¢=§vi[i':i'iil~.i<7 '
Troutman Sanders LLP
New York, NY 10022
US

Shipment Facts

Delivery date:
MOn, 7/16/2018 11119
3m

. . . o 1Sy'monGai‘t')‘erk w 0 7
101 Warren Street
Delivered Apt_ 3240

NEW YORK, NY 10007
US

Our records indicate that the following package has been delivered

Tracking number:

Status:

Department number:
Reference:

Signed for by:
Delivery location:
Delivered to:
Service type:
Packaging type:
Number of pieces:

Weight:

Specia| handling/Services:

Standard transit:

772702174965

Delivered: 07/16/2018 11:19
AN| Signed for By: M.FUC|TO

403

029424.000223
M.FUCITO

NEW YORK, NY
Shipping/Reoeiving
FedEx Standard Overnight
FedEx Pak

1

2.00 |b.

No Signature Required
Deliver Weekday

7/16/2018 by 3:00 pm

CaSe: 1:19-cv-01806 Document #: 1-5 Filed: 03/14/19 Page 21 of 72 PagelD #:830

Pinto, Carol

From:
Sent
To:
Subject:

TrackingUpdates@fedex.com
Monday,lu|y16,2018 2:33 Pl\/l

Pinto, Carol

FedEx Shipment 772701822630 Delivered

j Your package has been delivered
' Tracking # 772701822630

 

Ship date:

Fri, 7/13/2018
Andrew 'Bu'ck 7
Troutman Sanders LLP
New York, NY 10022
US

Shipment Facts

Delivery date:
l\/lon, 7/16/2018 1127
pm
.--H_‘Q chi¢égo Ei`iie` cabc<'>`r;}. ` " " `
Delivered 2617 S. Wabash Avenue
CHlCAGO, |L 60616
US

Our records indicate that the following package has been delivered

Tracking number:

Status:

Department numbers
Reference:

Signed for by:
Delivery location:
Delivered to:
Service type:
Packaging type:
Number of pieces:

Weight:

Special handling/Servlces:

Standard transit:

772701822§30

Delivered: 07/16/2018 1:27
PM Signed for By:
N.SHAK|ES

403

029424.000223
N.SHAKIES

CH|CAGO, lL
Receptionist/Front Desk
FedEx Standard Overnight
FedEx Pak

1

1.00 |b.

No Signature Required
Deliver Weekday

7/16/2018 by 3;00 pm

Case: 1:19-cv-01806 Document #: 1-5 Filed: 03/14/19 Page 22 of 72 PagelD #:831

Pinto, Carol

From:
Sent
To:
Subject:

 

TrackingUpdates@fedex.corn
Monday,JuIy16,2018 2133 PM

Pinto, Carol

FedEx Shiprnent 772701839201 Delivered

Your package has been delivered

Tracking # 77270‘| 839201
Ship date: Delivery date:
Fri, 7/13/2018 lV|On, 7/16/20181127
Ahd'réw`au'c"k" " ' ' pm
Troutman sanders LLP . . . o Tri' G'iob'éi'Fih£héiéi"`s"ei'vi'éés,'
New York, NY 10022 lnc.
us Deliveled 2617 s. wabash Avenue
cchAco, lL 60616
us

0 Shipment Facts

Our records indicate that the following package has been delivered

Tracking numbers

Status:

Department number:
Reference:

Signed for by:
Delivery location:
Delivered to:
Service type:
Packaging type:
Number of pieces:

Weight:

Special handling/Services:

Standard transit:

772701839201

Delivered: 07/16/2018 1:27
Pl\/l Signed for By:
N.SHAK|ES

403

029424.000223
N.SHAK|ES

CH|CAGO, |L
Receplionist/Front Desk
FedEx Standard Overnight
FedEx Pak

1

1.00 |b`

No Signature Required
Deliver Weekday

7/16/2018 by 3100 pm

Case: 1:19-cv-01806 Document #: 1-5 Filed: 03/14/19 Page 23 of 72 PagelD #:832

,Capital One Taxi lVledallion Finance
f/k/a A|l Points Capital Corp.
d/b/a Capital One Taxi Nledallion Finance
275 Broadhol|ow Roacl
ll/lelville, NV11747

Juiy 13, 2018

VlA FEDEX AND CERTlFlED NlAlL.
RETURN RECEIPT REQUESTED

Green Tea Cab Corp. Chicago Department of Business Aftairs and
Kukla Cab Corp. Consumer Protection»-Public \/ehicle

2617 S. Wabash Avenue Operations Division

Chicago1 ll_ 60616 Attn: l\/lonique Davlds‘ Program Director

2350 West Ogden Avenue, 1st Floor
Chicago, lL 60608

Re: Notice of intent to Foreclose_-Medal|ion l.icenses Listed Herein
Dear Sir or l\/ladam:

Please be advised that our firm represents Capital One Equipment Finance Corp., t/k/a
A|l Points Capital Corp.‘l d/b/a Capital One Taxi l\/ledallion Finance ("COTl\/lF"). This letter
serves as COTl\/lF’s notice of foreclosure pursuant to Sections 9-611 and 9-612 of the lllinols
Uniform Commerclal Code ("UCC") and Ru|e TX13.01 of the Taxicab l\/leda|lion License Holder
Rules (“Taxi Rules”).

An event of default has occurred pursuant to the terms of the following promissory notes
(as amended, restated or othen/vise modified from time to time, the "Promissory Notes"), each
executed by the borrower named therein (each, a "Debtor” and collectively the "Debtors") and
delivered to Tri Globa| Financial Services lnc. (the "Servicer”):

 

 

 

Debtor Promissory Note Date
Green Tea Cab Corp. August 2, 2012
Kukla Cab Corp. August 2, 2012

 

 

 

 

The Promissory Notes, together With any loan agreement and each other document
executed in connection therewith\ shall be referred to collectively as the “Loan Documents."i All
ofthe l_oan Documents have been assigned to COTMF.

Pursuant to the terms of the Security Agreements, each dated as ot October 19, 2012
(as amended, the “Security Agreements"), the Uniform Commerclal Code as adopted in the
lllinois, and the Taxi Rules, COTMF will sell at public auction on August 9, 2018 the following
Chicago Taxi l\/iedallions belonging to the Debtors, together with all associated |icenses,
proceeds (cash and non-cash) and products of the foregoing (collectively. the "Coliateral"):

 

‘ Certain ofthe Loan Documents are included with this correspondence

Case: 1:19-cv-01806 Document #: 1-5 Filed: 03/14/19 Page 24 of 72 PagelD #:833

Green Tea Cab Corp.

 

 

 

Kukla Cab Corp.
Juiy 13, 2018
Page 2
Debtor Chicago Taxi Medallion No(s).
4949TX, 4946TX, 4936TX, 4935TX, &
Green Tea Cab Corp. 4923TX
Kukla Cab Corp. 6816TX & 6820TX

 

 

 

 

Pursuant to the LJCC and Taxi Rule TX13.01, Debtors are hereby notified of each of the
following:

1. Name of Licensees and Public Passenger

Vehicle Medallion License Numberis):

Debtor Chicago Taxi l\iledallion No(s).
4949TX, 4946TX, 4936TX, 4935TX, &
Green Tea Cab Corp. 4923TX

Kukla Cab Corp. 6816TX & 6820TX

 

 

 

 

 

 

 

2. Amount of Outstanding_leiq§tions: The amount of each Debtor’s obligations
under the Loan Documents as of Juiy 9, 2018 is set forth below, plus per diem interest
thereafter, plus such other amounts as may be due under the Loan Documents, including
without llmltation, late fees, default interest, and reasonable attorneys’ fees:

 

 

 

 

 

Debtor Outstanding Amount Per Diem
Green Tea Cab Corp. $1,480,906.34 $299.69
Kuk|a Corp. $593,862.65 $119.88

 

 

 

Each Debtor is entitled to an accounting of the unpaid indebtedness secured by
the Coilaterai that COTl\/lF intends to sel|. You may request such an accounting by contacting
undersigned counsel.

3. intended Date of Foreclosure: August 9, 2018

Case: 1:19-cv-01806 Document #: 1-5 Filed: 03/14/19 Page 25 of 72 PagelD #:834

Green Tea Cab Corp.
Kukia Cab Corp.

Juiy 13, 2018

Page 3

4. Proposed Procedure to Avoid Foreclosure: Debtors can avoid foreclosure by
satisfying ali obligations under the Loan Documents. Piease contact the undersigned counsel
for COTi\/iF for an updated payoff calculation Aiternativeiy, if Debtors would like COTMF to
consider a payoff plan including a potential loan modification/extension, the following
information must be submitted to the undersigned counsel within ten (10) days of the date of
this Notice of intent to Foreclose: a completed current personal financial statement in the
enclosed form for each Debtor and any guarantors and copies of U.S. income tax returns for the
last three fiscal years, for each Debtor and any guarantors PLEASE NOTE THAT NOTi~iiNG
CONTAINED lN Ti-ilS LETTER, NOR ANY ACCEPTANCE BY COTMF OF THE
lNFORNlATiON DESCRIBED HERE|N SHALL CONSTITUTE AN AGREENlENT BY COTiViF
TO FOREBEAR ON iTS RiGHTS AND REMEDiES, ACCEPT LESS THAN FULL
REPAYMENT OF THE LOAN, OR iViODlFY THE LOAN DOCUMENTS. ANY SUCH
lVlODlFiCATiON CAN ONL.Y BE ACCON|PL|SHED THROUGH A DULY-AUTHORIZED AND
FULLY-EXECUTED WRlTTEN AGREEMENT AMONG ALL RELEVANT PARTlES.

5. Time of Auction: The auction, which will be conducted in conjunction with
certain other auctions, will be held on August 9, 2018 at 10:30 a.m., prevailing Central Time (the
“Auction"). The Auction Will be cancelled in the event Debtors indefeasiny satisfy their
obligations under the applicable Loan Documents prior to the commencement thereof or
COTMF othenivise determines, in its sole and absolute discretion, not to proceed with the
Auction.

6. Place cf Auction: The Auction Wiii take place in the l\/lichigan il Room at 1
North Wacker Drive, Suite 2905, Chicago, illinois 60606. Perscns Wishing to attend the auction
must contact of Troutman Sanders i_LP at least two (2) business days prior to Andrew Buck
(emai|: andrew.buck@troutman.com; tel: (212) 704~6248) the scheduled Auction time for
admission into the building

7. Terms of Saie: Each bidder will be required to execute an acknowledgement of
the terms of saie. A draft of such terms of sale is enclosed with this Notice and is subject to
change

8. The Coilaterai being auctioned is being sold “AS |S", “VVITH Ai_i_ FAULTS" and
"WiTHOUT REPRESENTATlON OR WARRANTY OF ANY KlND." There is no warranty
relating to titie\ possession, quiet enjoyment or the like in this disposition The Coilaterai may
be sold With other similar assets during the Auction.

9. A copy of the Notice of Public Auction, which may be published in various
publications is enclosed for Debtors’ information

10. Name and Phone Number of Contact Person: Any inquiries may be directed to
Andrevv Buck (emai|: andrew.buck@troutman.com; tel: (212) 704~6248).

As set forth in the Security Agreements, COTlVlF demands that the Debtors
immediately surrender the Medaiiion(s) to the Department of Business Affairs and
Consumer Protection, Public Vehicle Operations Division located at 2350 W. Ogden Ave.,

Case: 1:19-cv-01806 Document #: 1-5 Filed: 03/14/19 Page 26 of 72 PagelD #:835

Green Tea Cab Corp.
Kukla Cab Corp.

Juiy 13, 2018

Page 4

1st Floor, Chicago, lL 60608. Please advise the undersigned when the Debtors have done
so.

This notice is being delivered to Debtors pursuant to Sections 9~611 and 9~612 of the
illinois Uniform Commercial Code and Rule TX13.01 of the Taxicab l\/ledallion License Holder
Rules tc provide Debtors with an opportunity to monitor and participate in the disposition of the
Coilateral. Debtors will be entitled to an accounting of all proceeds received for the Coilaterai.

DEBTORS ARE AD\/lSED THAT lF THE PROCEEDS OF ANY SALE ARE NOT
SUFF|CIENT TO SATlSFY DEBTORS' OBLlGATlONS UNDER Tl~|E LOAN DOCUMENTS, lT
AND/OR ANY GUARANTOR THEREOF lVlAY BE HELD LlABLE FOR THE DEFiClENCY.

ATTENT|ON TO ANY PERSON OR ENT|TY lN BANKRUPTCY OR VVHO l-iAS
RECElVED A DiSCHARGE iN BANKRUPTCY: Please be advised that this letter constitutes
neither a demand for payment of the debt described herein nor a notice of personal liability to
any recipient hereof who might have received a discharge of such debt in accordance with
applicable bankruptcy laws or who might be subject to the automatic stay of Section 362 cf the
United States Bankruptcy Code.

Very truly yours.
Capital One Equipment Finance Corp., f/k/a

Ali Points Capital Corp., d/b/a Capital One
Taxi l\/ledallion Finance

By: /€5 DW¢M/L,é{w,
Name: R!B'./lefendérffér

'l’ltie: Senlor Vice President
Enclosures
Copied to (via FedEx; w/o enclosures):
i\/laya Zubok Tri Global Financial Services, lnc.
110~11 Queens Blvd., Apt. ii-K 2617 S. Wabash Ave.
Forest Hills, NY 11375 Chicago, iL 60616

Chicago Eiite Cab Corp.
2617 S. Wabash Avenue
Chicago, li_ 60616

Case: 1:19-cv-01806 Document #: 1-5 Filed: 03/14/19 Page 27 of 72 PagelD #:836

TERiVlS AND COND|TIONS OF PUBL|C AUCT|ON PURSUANT TO THE UNlFORNl
COlViNlERCiAL CODE OF lLLlNOlS OF CERTAlN TAXlCAB MEDALL.|ONS

Pursuant to (i) the terms of the Security Agreements of various dates (as amendedl the
“Security /-\greements”), made by the borrowers identified on Scheduie 1 (each, a "Debtor";
collectively, the "Debtors") in connection with various loans to the Debtors, which loans have
been assigned to Capital One Equipment Finance Corp., f/k/a A|i Points Capital Corp., d/b/a
Capital One Taxi l\/ledallion Finance ("COTi\/lF”); (ii) the Taxicab i\/ledal|ion License l-lolder Rules
(the "Ta)<i Rules") promulgated by the Chicago Department of Business Affairs and Consumer
Protection (the “Department”); and (iii) the Uniform Commercial Code as adopted in the State of
illinois (the “UCC”), COTl\/li-` will sell at public auctions the following property of the Debtors: the
Chicago Taxi l\/ledallions identified on Schedule 1, and all associated licenses, proceeds (cash
and non~cash) and products of the foregoing (coilectlvely, the “Collateral").

TiNlE AND PLACE OF AUCTlONS
AND TERiVlS AND CONDlTlONS OF SAi_E:

1. Time of Auction: The auctions will commence on August 9, 2018 at 10:30 a.m., prevailing
Central Time (the "Auctions").

2. Place ofAuction: The Auctions will take place in the lvlichigan ll Room at 1 North Wacker
Drive, Suite 2905, Chicago, illinois 60606, Persons wishing to attend the
Auctions must contact Andrevv Buck (email: andrew.buck@troutman.com;
tel: (212) 704-6248) of Troutman Sanders i_l_P (“Ccunsei”) at least two (2)
business days prior to the first-scheduled Auction time for admission into
the building Each bidder must present valid photo identification
prior to entry into the auction.

3. Terms of Sale: Each bidder will be required to execute the acknowledgement set forth
below confirming that such bidder has read, understandsx and agrees to
the terms of sa|e, which include the foilowing:

o Proof of Financial Wherewithal: COTl\/lF reserves the right to
require any bidder to submit proof of liquid assets and/or committed
financing sufficient to satisfy the price bid by such bidder, in each
case as determined by COTl\/lF in its sole and absolute discretion

o Proof of Qua/ification to Operate Medallion Collate[g_l. COTl\/lF
reserves the right to require any bidder to prove to the satisfaction of
COTMF in its sole and absolute discretion that such bidder is qualified
to acquire any Coilaterai under the Taxi Rules.

o Deposit: The successful bidder shall be required to deposit a sum
equal to ten percent (10%) of the price bid by such bidder (a
“Deposit”) prior to the conclusion of the Auctions, either by certified or
bank check made payable to "Capital One Equipment Finance Corp.,
doing business as Capital One Taxi l\/ledallion Finance,” or by wire
transfer of immediately available funds. Bidders wishing to pay a
Deposlt in advance by Wire may contact Counsei prior to the
commencement of the Auctions for wire instructions and related
details. The Deposlt of any prevailing bidder shall be nonrefundable,
except where the winning bidder fails to close as provided below

Case: 1:19-cv-01806 Document #: 1-5 Filed: 03/14/19 Page 28 of 72 PagelD #:837

solely because the Department rejects the transfer of the Coilaterai to
such prevailing bidder. COTl\/lF may, in its sole and absolute
discretion increase, decrease, waive or otherwise modify the Deposit
requirements COTl\/iF shall not be required to pay a Deposit.
Deposits of any unsuccessful bidder shall be returned to such
unsuccessful bidder within a reasonable time after the closing of the
sale to the successful bidder(s).

¢ Conduct of Auction: COTMF shall have the sole and absolute
discretion to conduct the Auctions, including, without limitation
establishing the opening bid, bidding increments, and whether to
accept or reject any bid or combination of bids. COTMF may bid for
and purchase the Coilaterai and credit the purchase price against the
expenses of saie, unpaid principa|, interest, and any other amounts
due under the applicable Security Agreement and/or the applicable
loan document executed in connection such applicable Security
Agreement (collectively, the “Loan Documents"). The Coilaterai Wlli
be sold in a manner selected by COTMF in its sole and absolute
discretion

¢ Selection of Winning§d(s): COTiVlF shall determine which bids‘ or
combination of bids, constitutes the highest or best bid for the
Coilateral, COTl\/ll-` reserves the rights to (a) cancel or adjourn some
or all of the Auctions at any time without nctice; (b) bid all or a portion
of its claims under the applicable Loan Documents at each Auction
without a Deposit cr payment as required of other bidders; (c) alter the
terms of payment; (d) abandon or elect not to dispose of certain
Coilateral; and/or (e) reject all bids. if COTl\/lF elects to accept one or
more bids at the conclusion of each Auction, it Wiil announce its
acceptance of those bids at that time.

o Closing of Sale{si: Any prevailing bidder must pay the amount of the
bid selected by COTl\/lF, less the amount of any Deposit, as directed
by COTi\/lF by 5:00 p.m. prevailing Eastern Time on or before the
forty-fifth (45“‘) day after the conclusion of the Auction or at such other
time as may be agreed by COTl\/iF and the prevailing bidder. Upon
receipt of the bid amount from a prevailing bidder‘ COTMF will deliver
tc such bidder an executed bill of sale with no representations or
warranties of any kind or nature Whatsoever.

~ No Regresentations or Warranties: The Coilaterai being auctioned
is being sold "AS lS,” “VVlTH Ai_L FAULTS,” and “VVlTHOUT

REPRESENTAT|ON GR V\/ARRANTY OF ANY KlND." There is no
warranty relating to title, possession, quiet enjoyment or the like in
this disposition By executing these Terms of Sale, bidders represent
and warrant to COTl\/lF that they have the experience to acquire and
own assets of the sort being sold, and to have conducted all
necessary due diligence prior to the commencement of the Auctions.

- Failure to Close,' Forfeiture of Deposit: lf any prevailing bidder fails
to close within the time set forth above, its Deposit shall be forfeited
(except where the prevailing bidder fails to close solely because the
Department rejects the transfer of the Coilaterai to the prevailing

Case: 1:19-cv-01806 Document #: 1-5 Filed: 03/14/19 Page 29 of 72 PagelD #:838

bidder) and COTi\/lF shall (x) retain such Deposit; and (y) at its option
sell the Coilaterai to the bidder submitting the next highest and best
bid and/or acquire the Coilateral. Any bidder that fails (except where
such bidder fails to close solely because the Department rejects the
transfer of the Coilaterai to the prevailing bidder) to close after its bid
has been accepted shall remain liable to COTl\/lF for any damages
suffered as a result of such failure, including, without limitation for the
difference between the amount of the bid submitted by the failing
bidder and the amount actually received from the next highest and
best bidder. less any Deposit retained and applied by COTMF.

COTMF may announce additional terms or conditions of sale during the Auctions and
may, in its sole and absolute discretion waive or modify any of the terms and conditions of saie.

By executing these Terms and Conditions in the space provided below, the undersigned
represents and warrants to COTi\/iF that he/she (a) has carefully read the above Terms and
Conditions, and understands them; (b) has consulted with his/her attorneys concerning the
Auctions and these Terms and Conditions or knowingly and intentionally Waives the opportunity
to do so; (c) has the financial wherewithal to acquire the Coilaterai if any bid submitted by the
undersigned is accepted by COTi\/lF; and (d) is familiar with the Taxi Rules and is eligible to own
l\/ledallions as set forth in the Taxi Rules.

ACKNOWLEDGED AND AGREED:

 

Name:

Title:

Purchasing Entity (if applicabie):
Date:

Case: 1:19-cv-01806 Document #: 1-5 Filed: 03/14/19 Page 30 of 72 PagelD #:839

SCHEDULE1- MEDALL|ONS TO BE AUCT|ONED

 
 

l-`wunnywii‘Aonica in
lnc.

 

 

 

 

August 30, 2012

195TX, 202TX, 198TX & 203TX

 

Galina Cab Corp.

August 30, 2012

5213TX, 5097TX, 2278'T'Xl 5747TX,
5743TX & 5946TX

 

Jasmin Taxi lnc.

August 30, 2012

2969TX, 2966TX, 2965TX & 2963TX

 

i\/iagenta Zone Cab Co.

August 30, 2012

4071TX, 4121`1`)(, 4137TX & 4286TX

 

Mauve Zone Cab Co.

August 30, 2012

1945TX, 4364TX, 4463`1`)(, 4475TX &
4528TX

 

Pini< Zone Cab Co.

August 30. 2012

3745TX, 3774TX, 3786TX & 384OTX

 

Pretty Rache| in Chicago,
lnc.

August 30, 2012

213TX, 216`|'X, 218TX & 221TX

 

Rachel Taxi lnc.

August 30, 2012

1291TX, 1273TX, 1262TX & 1230TX

 

Baby Slenna Cab Corp.

August 17, 2012

17TX & 47TX

 

Dolce Cab Corp.

August 17, 2012

6832TX, 6831`|`)(, 6823TX 81 6120TX

 

Forcast il Hacking Corp.

August 17, 2012

4712TX, 4720TX` 4723TX, 4740TX,
4757TX & 4760TX

 

Koshechka Taxi lnc.

August17, 2012

116TX

 

Bcri Bus lnc.

August17, 2012

1859TX, 221 OTX, 1684TX & 2826TX

 

Haii l-lack|ing Corp.

August 17, 2012

4848TX, 4859`|')(, 4870TX, 4880TX &
4855TX

 

Nev Cab Corp.

August 17. 2012

78TX 81 94TX

 

November Cab Corp.

August 17, 2012

1925TX, 2824TXl 3942TX, 4862TX,
6334TX & 6469TX

 

Samson Cab Corp.

August 17, 2012

4402TX, 3525TX, 1847TX & 967TX

 

Showers ll l-iacking Corp.

August17,2012

15TX. 4895`1`)(. 4905TX, 4907TX &
4913TX

 

Sieet Hacking Corp.

August 17, 2012

4821TX, 4825TX, 4389TX & 4841TX

 

Bonus Taxi lnc.

August 21, 2012

2346'1')(, 1949TX, 1907TX, 1683`1')( &
1632TX

 

1106TX, 2550TX, 6607TX, 6608TX,

 

 

 

Chicago Polo ll lnc. Juiy 30, 2012 6609TX & 6610TX

6611TX, 6612TX. 6613TX, 6614TX,
Chicago Polo ll, lnc. Juiy 30, 2012 6615TX & 6616TX

6267TX. 8279TX, 6220TX, 6208TX,
Chicago Polo illl lnc. Juiy 30, 2012 5414TX & 1128TX

2848TX, 3454TX, 3678TX, 3700TX,
Chicago Po|o lV, lnc. Juiy 30, 2012 5795TX & 6014TX

 

Chicago Polo Xll, lnc.

August 21, 2012

1535TX, 1550TX, 1589TX & 1599TX

 

Dolfina Taxi lnc,

August 21, 2012

6461`1`)(, 5756TX, 5313TX & 2460TX

 

Enetochka Taxi lnc.

Augus121, 2012

3688TX, 2080TX, 2053TX & 2027TX

 

June Cab Corp.

Juiy 30, 2012

2645TX, 2775TX, 3027TX. 3403TX,
4439TX & 5461TX

 

Lucky Four Cab Corp.

Juiy 30, 2012

859TX, 884TX, 911TX & 955TX

 

 

Monaco Taxl, lnc.

 

August 21, 2012

 

4790TX, 4792TX, 4798TX, 4803TX &
4818TX

 

 

Case: 1:19-cv-01806 Document #: 1-5 Filed: 03/14/19 Page 31 of 72 PagelD #:840

  
  

xi lnc.

 

 

 
 
   

”' A` "r.ée`méfn

  
 

tbat‘é"ii»~:§ii€"

  

 

August 21l 2012

 

1641TX, 2394TX, 2968'1`)< 81 3006TX

 

Princess Taxi lnc.

August 21, 2012

1207TX, 1189TX, 1174TX & 1169TX

 

1717TX. 1784TX, 1805TX, 1832TX &

 

Reservior ll Hacking Corp. Juiy 30, 2012 1849TX
1866TX. 1867TX, 1870TX, 1910TX,
Samuel Taxi Corp. Juiy 30, 2012 1938TX 8 1951TX

 

Shaun Jr. Taxi lnc.

August17, 2012

5956TX, 5955TX, 5953TX. 2871TX,
1075TX & 842TX

 

4764TX, 4114TX, 6318TX, 2273TX,
1793TX, 1491TX, 1275TX, 1164TX,

 

Slro, lnc. Juiy 30, 2012 915TX. 6230TX, 6122TX & 5625TX
3421TX, 4029TX, 4537TX, 4656TX,
SLS Jet Cab Corp. Juiy 30, 2012 4705TX & 2276TX

 

Gap Cab Corp.

August 28, 2012

1561TX, 1650TX. 2793TX, 3615TX,
4933TX & 1716TX

 

l_ucky in Chicago, lnc.

August 28, 2012

124TX, 139TX, 141TX, 175TX & 286TX

 

Misha Cat Cab Corp.

August 28l 2012

4769TX, 4775`|')(. 4778TX & 4782TX

 

MZ Chicago Cab Corp.

August 28. 2012

2555TX, 2556TX 81 2557TX

 

Vaiex Cab Corp.

Mgust 28, 2012

2149TX, 1970TX, 622TX, 1952TX,
1653TX & 886TX

 

Green Tea Cab Corp.

August 2, 2012

4949TX, 4946TX, 4936TX, 4935TX, 81
4923TX

 

Kukla Cab Corp.

August 2, 2012

6816TX & 6820TX

 

April Cab Corp.

November 9, 2012

2718TX. 2975TX, 3282TX, 4470TX,
4535TX. & 6287TX

 

 

Tlna Two l-iacl<ing Corp.

November 9, 2012

 

 

170TX 81 302TX

 

 

 

Case: 1:19-cv-01806 Document #: 1-5 Fiied: 03/14/19 Page 32 of 72 PagelD #:841

NOT|CE OF PUBLIC AUCT|ON PURSUANT TO THE UNlFORNi COlViiViERC|AL CODE OF
lLLlNOlS OF CHlCAGO TAXlCAB iVlEDALLlONS

in accordance with the Uniform Commerclal Code as adopted in the State of illinois,
Capital One Equipment Finance Corp., f/k/a Ali Points Capital Corp.l d/b/a Capital One Taxi
i\/ledal|ion Finance ("COTMF”), will sell at public auctions the following Chicago Taxi i\/iedailions
(coiiective|y, the "i\/iedaiiions”), which are property of certain debtors:

   

 

 

              

»i'z,-§M,é,dallio~ff'§Nfifm'_ber§ §~'¥;5< '~i""\' ii

 

 

 

195TX 202 X 98 03TX 5213TX 2278TX 5097T 5747TX 5743TX 5946TX

     

 

2969`1`)( 2966'1')( 2965TX 2963TX 4071TX 4121TX 4137TX 4286TX 1945TX 4364TX

 

4463'1`)( 4475TX 4528TX 3745'1')( 3774TX 3786TX 3840TX 213TX 216TX 218TX

 

221TX 1291TX 1273TX 1262TX 1230TX 17TX 47TX 6832TX 6831TX 6823TX

 

6120TX 4712TX 4720TX 4723TX 4740TX 4757TX 4760TX 116TX 1859'1')( 2210TX

 

1684TX 2826TX 4848`1`)( 4859TX 4870TX 4880TX 4855TX 78TX 94TX 1925TX

 

2824TX 3942TX 4862TX 6334`1`>( 64691`)( 4402TX 3525TX 1847TX 967TX 15TX

 

4895TX 49051`)( 4907TX 4913TX 4821TX 4825TX 4889TX 4841`1`)( 2346`1')( 1949TX

 

1907TX 1683TX 1632TX 1106TX 2550TX 6607TX 6608TX 6609`1`)( 6610TX 6611TX

 

6612TX 6613TX 6614`1')( 6615TX 6616TX 6267'1')( 6279TX 622OTX 6208TX 5414TX

 

1128TX 2848TX 3454TX 3678TX 3700TX 5795TX 6014`1`)( 1535TX 1550TX 1589TX

 

1599TX 6461TX 5756TX 5313TX 2460TX 3688TX 2080TX 2053TX 2027TX 2645TX

 

2775TX 3027TX 3403TX 4439TX 5461TX 859TX 884TX 911TX 955TX 4790TX

 

4792TX 4798`1`)( 4803TX 4818TX 1641TX 2394TX 2968TX 3006TX 1207TX 1189TX

 

1174`1`)( 1169TX 1717TX 1784TX 1805TX 1832TX 1849TX 1866TX 1867'1`>( 1870TX

 

1910TX 1938TX 1951TX 5956TX 5955TX 5953TX 2871TX 1075TX 842TX 4764TX

 

4114TX 6318TX 2273TX 1793TX 1491TX 1275TX 1164TX 915TX 5230TX 6122TX

 

5625TX 3421TX 4029TX 4537TX 4656TX 4705TX 2276TX 1561TX 1650TX 2793TX

 

3615TX 4933TX 1716TX 124TX 139TX 141TX 175TX 286TX 4769TX 4775TX

 

4778'1')( 4782TX 2555TX 2556TX 2557TX 2149`1')( 197OTX 622TX 1952'1`)( 1653TX

 

886TX 4949TX 4946TX 4936TX 4935TX 4923TX 6816TX 6820TX 2718TX 2975TX

 

 

 

 

 

 

 

 

 

 

 

 

3232TX 4470TX 4535TX 6287TX 170TX 3021`)(

 

1. Time and Place of Auction: The auctions will commence on August 9, 2018 at
10130 a.m., prevailing Central Time (the “Auctions") in the i\/iichigan ll Room at 1 North Wacker
Drive, Suite 2905, Chicago, illinois 60606. Persons wishing to attend the Auctions must contact
Andrew Buck (emai|: andrew.buck@troutman.com; tel: (212) 704-6248) of Troutman Sanders
LLP at least two (2) business days prior to the first-scheduled Auction time for admission into
the building Each bidder must present valid photo identification prior to entry into the auction
COTi\/lF reserves the right to postpone or cancel some or ali of the Auctions.

2. Terms of Sale: Prlor to entry into the Auctions, each bidder Wlli be required to
execute an acknowledgement of the terms of saie, which includex among other terms (a) a
requirement that, in COTl\/iF’s discretion each bidder must submit proof of its financial
wherewithal and qualifications to acquire one or more of the i\/leda|lions; (b) any successful
bidder shall be required to deposit a sum equal to ten percent (10%) of the price bid by such
bidder prior to the conclusion of the Auctions; and (c) any prevailing bidder must close by 5:00
p.m. prevailing Eastern Time on the forty-fifth (45"‘) day after the conclusion of the Auction or at
such other time as may be agreed by COTl\/lF and such bidder. The complete terms of sale are
available upon request delivered to Counsel. COTi\/lF reserves the right to alter the terms of
sale at any time.

Case: 1:19-cv-01806 Document #: 1-5 Fiied: 03/14/19 Page 33 of 72 PagelD #:842

3. Determination and Accegtance of Winning Bids: COTi\/iF shall determine
which bids, or combination thereofl are the highest or best bid for the i\/iedaliions. CO'l'i\/lF

reserves the rights to (a) bid all or a portion of its claim(s) against the owner(s) of the Nledaiiions
at the Auction without cash or Deposit as required of other bidders; (b) alter the terms of
payment; (c) abandon or elect not to dispose of certain Coilateral; and/or (d) reject all bids.

The Coilaterai being auctioned is being sold "AS iS”, “VV|Ti-i ALL FAUi_TS” and "WlTi-lOUT
REPRESENTATION OR WARRANTY OF ANY KiND." There is no warranty relating to titie,
possession, quiet enjoymentx orthe like in this disposition

Case: 1:19-cv-01806 Document #: 1-5 Fiied: 03/14/19 Page 34 of 72 PagelD #:843

Pinto, Carol

From:
Sent
To:
Subject:

 

TrackingUpdates@fedex.com
Monday, Juiy 16, 2018 2:33 Piv‘l

Pinto, Carol

FedEx Shipment 772701936076 Delivered

Your package has been delivered
Tracking # 772701936076

Ship date:

Fril 7/13/2018
Awndrereruc'k 7 1
Troutman Sanders LLP
New York, NY 10022
US

Shipment Facts

Delivery date:
|\/iOn, 7/16/2018 1127
pm

. . . o Green 'l'ea` liab triorp.1 y 17 h
_ Kukla Cab Corp.
Dehvered 2617 S. Wabash Avenue

CH|CAGO, lL 60616
US

Our records indicate that the following package has been delivered

Tracking number:

Status:

Department number:
Reference:

Signed for by:
Delivery iocation:
Delivered to:
Service type:
Packaging type:
Number of pleces:

Weight:

Speciai handling/Services:

Standard transit:

772701936076

Delivered: 07/16/2018 1;27
Pl\/i Signed for By:
NtSHAKlES

403

029424.000223
N.SHAK|ES

CHiCAGO, |L
Receptionist/Front Desk
FedEx Standard Overnight
FedEx Pak

1

1.00 ib.

No Signature Required
Deliver Weekday

7/16/2018 by 3:00 pm

Case: 1:19-cv-01806 Document #: 1-5 Fiied: 03/14/19 Page 35 of 72 PagelD #:844

Pinto, Carol

From:
Sent
To:
Subject:

TrackingUpdates@fedex.com
Monday,iu|y16,201810:52 Alvi

Pinto, Carol

FedEx Shipment 772702266238 Delivered

Your package has been delivered
Tracking # 772702266238

 

Ship date:

Fri, 7/13/2018

Andr"ew"eli‘¢k ` '
Troutman Sanders LLP
New York, NY 10022
US

Shipment Facts

o--e-+-Q

Delivered

Our records indicate that the following package has been delivered

Tracking number:

Status:

Department number:
Reference:

Signed for by:
Delivery iocatlon:
Service type:
Packaging type:
Number of pieces:

Weight:

Speciai handling/Services:

77270226623§

Delivered: 07/16/2018 09:44
AM Signed for By: Signature
Re|ease on file

403

029424.000223

Signature Reiease on file
CHiCAGO, iL

FedEx Standard Overnight
FedEx Box

1

15,00 lb.

No Signature Required

Delivery date:
l\/ion, 7/16/2018 9:44
am

 

Monique Davids, Program
Dir.

Chicago Dept of Business
Affairs

2350 West Ogden Avenue, 1st
FL

Public Vehicle Operatlons Div.
CH|CAGO, iL 60608

l.lS

Case: 1:19-cv-01806 Document #: 1-5 Fiied: 03/14/19 Page 36 of 72 PagelD #:845

Deliver Weekday

Standard transit: 7/16/2018 by 3100 pm

i::i Piease do not respond to this message This email was sent from an unattended maiibo>t\ This report Was generated at
approxirnateiy 952 Aivi Ct.`r“i" on 07!16!2018

sit weights are estimated

ic track the latest status di your shipment click on the tracking number above
Standard transit is the date and time the package is scheduled to be delivered by, based on the selected service destination and

ship date Limitatioris and exceptions may apptyy Piease see the Fedi~";>: Senrice Guide for terms and conditions of service
including the FedEx i\iicney~§iaci~; Gi.leraniee, or contact your Fedi§x Cusiorner Support representative

s> 2018 Federai Express Corporeticn The content of this message is protected by copyright and trademark iaws under 05 and
international laws Review our privacy policy Ail rights reserved

thank you for your business

Case: 1:19-Cv-01806 Document #: 1-5 Filed: 03/14/19 Page 37 of 72 Page|D #:846

Capital One Taxi ii/ieciaiiion Finance
f/k/a Aii Points Capital Corp.
d/b/a Capital One Taxi Medallion Finance
275 Broadhoiiow Road
Melviile, NY11747

Juiy13, 2018

V|A FEDEX AND CERTIF|ED MAIL
RETURN RECEiPT REQUESTED

Funny i\/ionica in Chicago, lnc.
Galina Cab Corp.

Jasmin Taxi lnc.

l\/iagenta Zone Cab Co.
i\/iauve Zone Cab Co.

Pini< Zone Cab Co.

Pretty Rachei in Chicago, lnc.
Rachei Taxi lnc.

2617 Si Wabash Avenue
Chicago, il_ 60616

Chicago Department of Business Affalrs and
Consumer Protection-Pubiic Vehicle
Operaiions Division

Attn: Monique Davids, Program Direcior
2350 West Ogden Avenue, 1st Floor
Chicago, ii_ 60608

Re: Notice of intent to Foreciose--Medaiiion Licenses Licted l-ierein

Dear Sir or i\/iadam:

Piease be advised that our firm represents Capital One Equipment Finance Corp., f/l</a

Aii Polnls Capital Corp., d/b/a Capital One Taxi i\/iedailion Finance ("COTMF").

This letter

serves as COTMF’S notice of foreclosure pursuant to Seciions 9-611 and 9-612 of the illinois
Uniform Commerciai Code (“UCC”) and Ruie TX13‘01 of the Taxicab i\/ledailion License i-ioider

Ruies ("Ta><l Ruiee").

An event of default has occurred pursuant lo the terms of the following promissory notes
(as amended, restated or otherwise modified from time to time, the “F’romissory Notes"), each
executed by the borrower named therein (each, a "Debtor” and collectively the “Debtors") and
delivered to Tri Giobai Financia| Sarvicas lnc. (the "Servicer”):

 

Debtor

Promissory Note Date

 

Funny lvionica in Chicago, lnc.

August 30` 2012

 

Gaiina Cab Corp.

August 30, 2012

 

Jasmin Taxi lnc.

August 30, 2012

 

l\/lagenta Zone Cab Co.

August 30, 2012

 

l\/iauve Zone Cab Co.

August 30, 2012

 

Pink Zone Cab Co.

August 30, 2012

 

Pretty Rachel in Chicago, inc.

August 30, 2012

 

Rachel Taxi lnc.

 

 

 

August 30, 2012

 

Case: 1:19-cv-01806 Document #: 1-5 Filed: 03/14/19 Page 38 of 72 Page|D #:847

Funny l\/lonica |n Chicago, lnc., et all
Ju|y 13, 2018
Page 2

The Promlssory Notes, together With any loan agreement and each other document
executed in connection therewith, shall be referred to collectively as the “Loan Documents."1 A|l
of the Loan Documents have been assigned to COTMF.

Pursuant to the terms of the Security Agreements, each dated as of October 19, 2012
(as amended, the "Security Agreements”), the Uniform Commerclal Code as adopted in the
ll|inois, and the Taxi Rules. COTMF Will sell at public auction on August 9, 2018 the following
Chicago Taxi Medallions belonging to the Debtors, together With all associated licenses,
proceeds (cash and non~cash) and products of the foregoing (col|ective|y, the “Ccllatera|"):

 

 

Debtor Chicago Taxi Meda|lion No(s).
Funny Monica in Chicago,
lnc. 195TX, ZOZTX, iQBTX & 203TX

 

Galina Cab Corp.

52i3TX, 5097TX, 2278TX, 5747TX,
5743TX & 5946TX

 

Jasmin Taxi lnc.

ZQSQTX, 2966TX, 2965TX & 2963TX

 

l\/lagenta Zone Cab Co.

4071TX, 4121TX, 4137TX & 4286TX

 

l\/lauve Zone Cab Co.

1945TX. 4364TX, 4463TX, 4475TX &
4528TX

 

Pink Zone Cab Co.

3745TX, 3774TX, 3786'1`)( & 3840TX

 

Pretty Raohel ln Chicago, lnc.

213TX, 216TX, 218TX & 22“lTX

 

 

Rachel Taxi lnc.

 

iZQiTX, 1273TX, 1262TX & ‘i230TX

 

Pursuant to the UCC and Taxi Rule TX13.01, Debtors are hereby notified of each of the

following:

i. Name of Licensees anq_liublic Passengg;
Vehicle lVledallion License Numberis):

 

Debtor

Chicago Taxi Nledallion No(s).

 

Funny Monica in Chicago,
lnc.

195TX, ZOZTX, 198TX & 203TX

 

Gallna Cab Corp.

5213TX, 5097TX, 2278`|')(, 5747TX,
5743TX & 5946TX

 

Jasmin Taxi lnc.

2969TX, 2966TX, 2965TX & 2963TX

 

l\/lagenta Zone Cab Co.

407iTX, 4121TX, 4137TX & 4286TX

 

l\/lauve Zone Cab Co.

1945TX, 4364TX, 4463TX, 4475TX &
4528TX

 

Pinl< Zone Cab Co.

3745TX, 3774TX, 3786TX & 384OTX

 

Pretty Rache| in Chicago, lnc.

213TX,216TX,218TX & 221TX

 

 

Rachel Taxi lnc.

 

1291TX. iZ'/BTX, ‘IZBZTX & ‘iZSOTX

 

 

‘ Certain of the Loan Documents are included with this correspondence

 

 

Case: 1:19-cv-01806 Document #: 1-5 Filed: 03/14/19 Page 39 of 72 Page|D #:848

Funny Monica in Chicago, inc., et al.
Juiy i3, 20i8
Page 3

2. Amognt of Outstanding Obiigations: The amount of each Debtor’s obligations
under the l.oan Documents as of Juiy 9, 2018 is set forth below, plus per diem interest
thereafter, plus such other amounts as may be due under the Loan Documents, including,
without limitation, late fees, default interest, and reasonable attorneys’ fees:

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor Outstanding Amount Per Diem
Funny l\/ionica in

Chicago, lnc, $i ,220,084.00 $240.00
Galina Cab Corp. $1,830,126.00 $360.00
Jasmin Taxi lnc. $i ,220,084,00 $240.00
Magenta Zone Cab

Co. $1,220,084.00 $240.00
l\/iauve Zone Cab Co. $1`525,105.00 $300.00
Pinl< Zone Cab Co. $1,220‘084.00 $240.00
Pretty Rachei in

Chicago, lnc. $1,220,084.00 $240.00
Rachel Taxi lnc. $1.220,084.00 $240.00

 

Each Debtor is entitled to an accounting of the unpaid indebtedness secured by
the Coilaterai that COTMF intends to sell You may request such an accounting by contacting
undersigned counsel.

3. intended Date of Foreclosure: August 9, 20i8

4. Proposed Procedure to Avoid Forec|osure: Debtors can avoid foreclosure by
satisfying ali obligations under the l_oan Documents. P|ease contact the undersigned counsel
for COTiviF for an updated payoff calculation Alternatively, if Debtors would like COTMF to
consider a payoff plan including a potential loan modification/extension, the following
information must be submitted to the undersigned counsel within ten (10) days of the date of
this Notice of intent to Foreciose: a completed current personal financial statement in the
enclosed form for each Debtor and any guarantors and copies of U.S. income tax returns for the
last three fiscal years, for each Debtor and any guarantors PLEASE NOTE THAT NOTHiNG
CONTAINED |N THlS LETTER, NOR ANY ACCEPTANCE BY COTMF OF THE
lNFORl\ilATlON DESCRIBED HEREIN SHALL CONST|TUTE AN AGREEMENT BY COTMF
TO FOREBEAR ON lTS R|GHTS AND REMEDIES, ACCEPT L.ESS THAN FULL
REPAYMENT OF THE LOAN, OR MODlFY THE LOAN DOCUNlENTS. ANY SUCH
MODiFlCATiON CAN ONLY BE ACCONiPLiSHED THROUGH A DULY-AUTHORiZED AND
FULL¥-EXECUTED WRlTTEN AGREEMENT AlViONG ALL RELEVAN`l' PARTIES.

Case: 1:19-cv-01806 Document #: 1-5 Filed: 03/14/19 Page 40 of 72 Page|D #:849

Funny l\/lonica in Chicago, lnc.l et a/.
Juiy 13, 2018
Page 4

5. Time of Auction: The auction, which will be conducted in conjunction with
certain other auctions, will be held on August 9, 2018 at 10:30 a.m., prevailing Central Time (the
“Auction”). The Auction will be cancelled in the event Debtors indefeasibly satisfy their
obligations under the applicable Loan Documents prior to the commencement thereof or
COTi\/lF otherwise determines, in its sole and absolute discretion, not to proceed with the
Auction.

6. Place of Auction: The Auction will take place in the Michigan l| Room at 1
North Wacker Drive, Suite 2905, Chicago, illinois 60606. Persons wishing to attend the auction
must contact of Troutman Sanders l_l_P at least two (2) business days prior to Andrew Buck
(emai|: andrew.buck@troutman.com; tel: (212) 704-6248) the scheduled Auctlon time for
admission into the building

7. Terms of Sale: Each bidder will be required to execute an acknowledgement of
the terms of saie. A draft of such terms of sale is enclosed with this Notice and is subject to
change

8. The Coilaterai being auctioned is being sold “AS iS"1 “WlTH ALL FAULTS" and
“VVi'l’i-lOUT REPRESENTATlON OR WARRANTY OF ANY K|ND.” There is no warranty
relating to title, possession, quiet enjoyment or the like in this disposition The Coilaterai may
be sold with other similar assets during the Auction.

9. A copy of the Notice of Public Auction, which rnay be published in various
publications is enclosed for Debtors’ information

10. Name and Phone Number of Contact Person: Any inquiries may be directed to
Andrew Buck (emai|: andrewbuck@troutman.com; tel: (212) 704-6248).

As set forth in the Security Agreements, COTNlF demands that the Debtors
immediately surrender the Medaliion(s) to the Department of Business Affairs and
Consumer Protection, Public Vehicle Operations Division located at 2350 W. Ogden Ave.,
1at Floor, Chicago, ii_ 60608. Piease advise the undersigned when the Debtors have done
so.

This notice is being delivered to Debtors pursuant to Sections 9-611 and 9~612 of the
illinois Uniform Commerclal Code and Ruie TX13.01 of the Taxicab l\/leda|iion License i-lolder
Ruies to provide Debtors with an opportunity to monitor and participate in the disposition of the
Coilaterai Debtors will be entitled to an accounting of all proceeds received for the Coilaterai

DEBTORS ARE ADVISED THAT |F THE PROCEEDS OF ANY SALE ARE NOT
SUFFiClENT TO SATlSFY DEBTORS' OBLiGATiONS UNDER THE LOAN DOCUMENTS, iT
AND/OR ANY GUARANTOR THEREOF l\/lAY BE HELD LiABLE FOR THE DEF|C|ENCY.

ATTENTION TO ANY PERSON OR ENTl'l'Y lN BANKRUPTCY OR VVHO l-iAS
RECEl\/ED A D|SCHARGE iN BANKRUPTCY: Please be advised that this letter constitutes
neither a demand for payment of the debt described herein nor a notice of personal liability to
any recipient hereof who might have received a discharge of such debt in accordance with

Case: 1:19-cv-01806 Document #: 1-5 Filed: 03/14/19 Page 41 of 72 Page|D #:850

Funny l\/lonica in Chicago, inc., et all
Juiy 13, 2018
Page 5

applicable bankruptcy laws or who might be subject to the automatic stay of Section 362 of the

United States Bankruptcy Code.

Copied to (via FedEx; w/o enclosures):

Galina Garber~Shenin
1040 Lake Shore Dr., Apt. °/C
Chicago, ll_ 60611-1165

Chicago Elite Cab Corp.
2617 S. Wabash Avenue
Chicago, |i. 80616

Very truly yours,

Capital One Equipment Finance Corp., f/k/a
Ai| Points Capital Corp., d/b/a Capital One
Taxi i\/ledailion Finance

By: /@5" Déé{¢)ccz./m,é{ea,
Name: R!B'~./lefende§r§ér

Tltle: Senlor Vice Presldent

Tri Global Financial Services, lnc.
2617 S. Wabash Ave.
Chicago, ll_ 60616

Case: 1:19-cv-01806 Document #: 1-5 Filed: 03/14/19 Page 42 of 72 Page|D #:851

TERMS AND CONDiTiONS OF PUBLiC AUCT|ON PURSUANT TO THE UNiFORiVi
COMiViERCiAL CODE OF lLLlNOlS OF CERTA|N TAXlCAB NiEDALL|ONS

Pursuant to (i) the terms of the Security Agreements of various dates (as amended, the
“Security Agreements”), made by the borrowers identified on Scheduie 1`(each, a "Debtor”;
collectively, the “Debtors”) in connection with various loans to the Debtors, which loans have
been assigned to Capital One Equipment Finance Corp., f/k/a All Points Capital Corp., d/b/a
Capital One Taxi l\/ledaiiion Finance ("COTi\/iF”); (ii) the Taxicab i\/ieda|lion License Holder Rules
(the "`l'axl Rules”) promulgated by the Chicago Department of Business Affairs and Consumer
Protection (the “Department"); and (iii) the Uniform Commerclal Code as adopted in the State of
illinois (the “UCC"), COTMF will sell at public auctions the following property of the Debtors: the
Chicago Taxi i\/iedallions identified on Scheduie 1` and all associated iicenses, proceeds (cash
and non-cash) and products of the foregoing (coilectively, the "Co|iaterai”).

TIME AND PLACE OF AUCT|ONS
AND TERNIS AND CONDiTiONS OF SALE:

1. Time ofAuction: The auctions will commence on August 9, 2018 at 10:30 a.m.. prevailing
Central Time (the "Auctions”).

2. Place of Auction: The Auctions will take place in the l\/iichigan ll Rcom at 1 North Wacker
Drive, Suite 2905, Chicago, illinois 60606. Persons wishing to attend the
Auctions must contact Andrew Buck (emai|: andrew.buck@troutman.com;
tel: (212) 704~6248) of Troutman Sanders l_i_P (“Counsel") at least two (2)
business days prior to the first~scheduied Auction time for admission into
the building. Each bidder must present valid photo identification
prior to entry into the auction.

3. Terms of Sale: Each bidder will be required to execute the acknowledgement set forth
below confirming that such bidder has read, understands and agrees to
the terms of saie, which include the foilowing:

o Proof of Financial Wherewithal: COTi\/iF reserves the right to
require any bidder to submit proof of liquid assets and/or committed
financing sufficient to satisfy the price bid by such bidderl in each
case as determined by COTMF in its sole and absolute discretion.

¢ Proof of Qualificgtion to Operate Medallion Collateral. COTi\/lF
reserves the right to require any bidder to prove to the satisfaction of
COTMF in its sole and absolute discretion that such bidder is qualified
to acquire any Coilaterai under the Taxi Rules.

o Deposit: The successful bidder shall be required to deposit a sum
equal to ten percent (10%) of the price bid by such bidder (a
“Deposit”) prior to the conclusion of the Auctions, either by certified or
bank check made payable to “Capitai One Equipment Finance Corp.,
doing business as Capital One Taxi i\/ledallion Finance," or by wire
transfer of immediately available funds Bidders wishing to pay a
Deposit in advance by wire may contact Counsel prior to the
commencement of the Auctions for wire instructions and related
details The Deposit of any prevailing bidder shall be nonrefundab|e,
except where the winning bidder fails to close as provided below

Case: 1:19-cv-01806 Document #: 1-5 Filed: 03/14/19 Page 43 of 72 Page|D #:852

solely because the Department rejects the transfer of the Coilaterai to
such prevailing bidder. COTi\/lF may, in its sole and absolute
discretion, increase, decrease, waive or otherwise modify the Deposit
requirements COTi\/lF shall not be required to pay a Deposit
Deposits of any unsuccessful bidder shall be returned to such
unsuccessful bidder within a reasonable time after the closing of the
sale to the successful bidder(s).

- Conduct of Auction: COTl\/lF shall have the sole and absolute
discretion to conduct the Auctions, including, without limitationl
establishing the opening bid, bidding increments\ and whether to
accept or reject any bid or combination of bids. COTi\/lF may bid for
and purchase the Coilaterai and credit the purchase price against the
expenses of saie, unpaid principal, interest, and any other amounts
due under the applicable Security Agreement and/or the applicable
loan document executed in connection such applicable Security
Agreement (collectively, the "i.oan Documents”). The Coilaterai will
be sold in a manner selected by COTl\/lF in its sole and absolute
discretion

¢ Selection of Winning Bid(s): COTl\/lF shall determine which blds, or
combination of bids, constitutes the highest or best bid for the
Coilaterai COTl\/lF reserves the rights to (a) cancel or adjourn some
or all of the Auctions at any time without notice; (b) bid all or a portion
of its claims under the applicable Loan Documents at each Auction
without a Deposit or payment as required of other bidders; (c) alter the
terms of payment; (d) abandon or elect not to dispose of certain
Coilateral; and/or (e) reject all bids if COTl\/ii-' elects to accept one or
more bids at the conclusion of each Auction, lt will announce its
acceptance of those bids at that time.

» Closing of Sale(sj: Any prevailing bidder must pay the amount of the
bid selected by COTl\/li:, less the amount of any Deposit, as directed
by COTMF by 5300 p.m. prevailing Eastern Time on or before the
forty-fifth (45’“) day after the conclusion of the Auction or at such other
time as may be agreed by CO`l"l\/li-' and the prevailing bidderl Upon
receipt of the bid amount from a prevailing bidderl COTi\/lF will deliver
to such bidder an executed bill of sale with no representations or
warranties of any kind or nature whatsoever.

o No Representations or Warrgnties: The Coilaterai being auctioned
is being sold "AS lS," “VVlTi~l ALL FAULTS,” and “W|THOUT
REPRESENTATION OR VVARRANTY OF /-\NY K|ND." There is no
warranty relating to title, possession, quiet enjoyment, or the like in
this disposition By executing these Terms of Sale, bidders represent
and Warrant to COTi\/lF that they have the experience to acquire and
own assets of the sort being soldl and to have conducted ali
necessary due diligence prior to the commencement of the Auctions.

~ Failure to Close; Forfeiture of Deposit: if any prevailing bidder falls
to close within the time set forth above, its Deposit shall be forfeited
(except where the prevailing bidder fails to close solely because the
Department rejects the transfer of the Coilaterai to the prevailing

Case: 1:19-cv-01806 Document #: 1-5 Filed: 03/14/19 Page 44 of 72 Page|D #:853

bidder) and COTi\/lF shall (x) retain such Deposit; and (y) at its option,
sell the Coilaterai to the bidder submitting the next highest and best
bid and/or acquire the Coilaterai Any bidder that fails (except where
such bidder fails to close solely because the Department rejects the
transfer of the Coilaterai to the prevailing bidder) to close after its bid
has been accepted shall remain liable to COTi\/lF for any damages
suffered as a result of such failure, inciuding, without iimitation, for the
difference between the amount of the bid submitted by the failing
bidder and the amount actually received from the next highest and
best bidder, less any Deposit retained and applied by COTMF.

COTi\/lF may announce additional terms or conditions of sale during the Auctions and
may, in its sole and absolute discretion, waive or modify any of the terms and conditions of sale.

By executing these Terms and Conditions in the space provided below, the undersigned
represents and warrants to COTi\/iF that he/she (a) has carefully read the above Terms and
Conditions, and understands them; (b) has consulted with his/her attorneys concerning the
Auctions and these Terms and Conditions or knowingly and intentionally waives the opportunity
to do so; (c) has the financial wherewithal to acquire the Coilaterai if any bid submitted by the
undersigned is accepted by COTi\/lF; and (d) is familiar with the Taxi Ruies and is eligible to own
i\liedaliions as set forth in the Taxi Rules.

ACKNOWLEDGED AND AGREED:

 

Name:

Titie:

Purchasing Entity (if applicabie):
Date:

Case: 1:19-cv-01806 Document #: 1-5 Filed: 03/14/19 Page 45 of 72 Page|D #:854

SCHEDULE 1 - MEDALLiONS TO BE AUCT|ONE[_'J_

  

 

 

lnc.

.,.' tiger ~ ».. ,u L. ~ _
Funny Monica in Chicago,

August 30, 2012

 

 
 

 

195TX. 202TX, 198TX & 203TX

 

Gaiina Cab Corp.

August 30, 2012

5213TX, 5097TX, 2278TX, 5747TX,
5743TX & 5946TX

 

Jasmin Taxi lnc.

. August 30, 2012

2969TX, 2966TX, 2965TX & 2963TX

 

Magenta Zone Cab Co.

August 301 2012

4071TX. 4121TX, 4137TX & 4286TX

 

i\/iauve Zone Cab Co.

August 30, 2012

1945TX, 4364TX, 4463TX, 4475TX &
4528TX

 

Pink Zone Cab Co.

August 30, 2012

3745TX, 3774TX, 3786TX 81 3840TX

 

Pretty Rachel in Chicago,
lnc.

August 30, 2012

213TX, 216TX, 218TX & 221`|'X

 

Rachel Taxi lnc.

August 30, 2012

1291TX, 1273`|'Xl 1262TX & 1230TX

 

Baby Sienna Cab Corp.

August 17, 2012

17TX & 47TX

 

Dolce Cab Corp.

August 17, 2012

6832TX, 6831TX, 6823TX & 6120TX

 

Forcast ll l-iacking Corp.

August 17, 2012

4712TX, 4720TX. 4723TX. 474OTX,
4757TX & 4760TX

 

Koshechka Taxi lnc.

August17l 2012

116TX

 

Bori Bus lnc.

August17, 2012

1859TX, 221OTX, 1684TX & 2826TX

 

l-iail i-lackling Corp.

August 17, 2012

4848TX, 4859TX, 487OTX, 4880TX &
4855TX

 

 

l\iev Cab Corp. August 17, 2012 78TX & 94TX
1925TX, 2824TX, 3942TX, 4862TX,
November Cab Corp. August 17, 2012 6334TX & 6469TX

 

Samson Cab Corpi

August 17, 2012

4402TX, 3525TX, 1847TX & 967TX

 

Showers ll l-lacking Corp.

August17, 2012

15TX, 4895TX, 4905TX, 4907TX &
4913TX

 

Sleet Hacking Corp.

August 17, 2012

4821`i`Xl 4825TX, 4389TX & 4841TX

 

Bonus Taxi lnc.

August 21, 2012

2346TX, 1949TX, 1907TX, 1683TX &
1632TX

 

1106TX, 2550TX, 6607TX, 6608TX.

 

 

 

Chicago Polo i, lnc. Juiy 30, 2012 BBOQTX & 6610TX

6611TX, 6612TX, 6613TX, 66141'><,
Chicago Polo iil lnc. Juiy 30, 2012 6615TX & 6616TX

6267TX. 6279TX, 6220TXl 6208TX,
Chicago Polo ll|, lnc. Juiy 30, 2012 5414TX &1128TX

2848TX, 3454TX, 3678TX. 3700TX,
Chicago Polo |V, lnc. Juiy 30, 2012 5795TX & 6014TX

 

Chicago Po|o X|l, lnc.

August21, 2012

1535TX, 1550TX, 1589TX & 1599TX

 

Dolnna Taxi lnc.

August 21, 2012

6461TX, 5756TX, 5313TX & 2460TX

 

Enetochka Taxi lnc.

August 21, 2012

3688TX, 2080TX, 2053TX & 2027TX

 

June Cab Corp.

Juiy 30l 2012

2645TX, 2775TX, 3027TX, 3403TX,
4439TX & 5461TX

 

Lucky Four Cab Corp.

Juiy 30l 2012

859TX, 884TX, 911TX & 955TX

 

 

Monaco Taxi‘ lnc.

 

August 21, 2012

 

4790TX, 4792TXl 4798TX, 4803TX &
481BTX

 

 

Case: 1:19-cv-01806 Document #: 1-5 Filed: 03/14/19 Page 46 of 72 Page|D #:855

  

l\/loneta Taxi lnc.

""I`Y°§”t‘e: `
August21\ 2012

 

   

 

5 asset g
1641TX, 2394TX, 2968TX & 3006TX

 

Princess Taxi lnc.

August 211 2012

1207TX, 1189TX, 1174TX 8 1169TX

 

1717TX. 1784TX. 1805TX, 1832TX &

 

Reservior ll i-lacklng Corp. Juiy 30, 2012 1849TX
1866TX, 1867TX, 1870TX, 1910TX,
Samue| Taxi Corp. Juiy 30, 2012 1938TX & 1951TX

 

Shaun Jr. Taxi lnc.

August 17, 2012

5956TX, 5955TX, 5953'¥`)(, 2871TX,
1075TX & 842TX

 

4764TX, 4114TX, 6318TX, 2273TX,
1793TX, 1491TX, 1275TX, 1164TX,

 

Siro, lnc. Juiy 30, 2012 915TX. 6230TX. 6122TX & 5625TX
3421TX. 4029TX, 4537TX, 4656TX,
SLS Jet Cab Corp. Juiy 30. 2012 4705TX 8 2276TX

 

Gap Cab Corp.

August 28, 2012

1561TX, 1650TX, 2793TX, 3615TX,
4933`|`)( 8 1716TX

 

l_ucky in Chicago, lnc.

August 28, 2012

124TX, 139TX, 141TX, 175TX 8 286TX

 

i\/iisha Cat Cab Corp.

August 28, 2012

4769TX, 4775TX, 4778TX & 4782TX

 

l\/iZ Chicago Cab Corp.

August 28, 2012

2555TX, 2556TX 8 2557TX

 

Va|ex Cab Corp.

August 28, 2012

2149TX, 1970TX, 622TX, 1952TX,
1653TX 81 BBSTX

 

Green Tea Cab Corp.

August 2, 2012

4949TX, 4946TX, 4936TX, 4935TX, 8
4923TX

 

Kukla Cab Corp.

August 2, 2012

6816TX & 6820`|')(

 

Aprll Cab Corp.

November 9, 2012

2718TX, 2975TX, 3232TX, 447OTX,
4535TX, & 6287TX

 

 

Tina Two i-lacking_ Corp.

 

November 9, 2012

 

170TX 8 302TX

 

 

Case: 1:19-cv-01806 Document #: 1-5 Filed: 03/14/19 Page 47 of 72 Page|D #:856

NOTICE OF PUBL|C AUCTION PURSUANT TO THE UN|FORM CONiiViERClAL CODE OF
lLLlNOlS OF CHiCAGO TAXlCAB NiEDALLiONS

in accordance with the Uniform Commercial Code as adopted in the State of lllinois,
Capital One Equipment Finance Corp.l f/k/a All Points Capital Corp., d/b/a Capital One Taxi
i\/iedaliion Finance ("CO`l'l\/lF"), will sell at public auctions the following Chicago Taxi l\/leda|lions
(collectiveiy, the "i\/iedal|ions”)l which are property of certain debtors:

 

      

- assets

 

195-ix 5213TX 2278-ix 5097TX 5747TX 5743TX 5946TX

   

 

 

 

 

2969TX 2963TX 4071TX 4121TX 4137TX 4286TX 1945TX 4364TX

 

4463']')( 4475TX 4528TX 3745TX 3774TX 3786TX 3840TX 213TX 216TX 218TX

 

221TX 1291TX 1273TX 1262TX 1230TX 17TX 47TX 6832TX 6831TX 6823TX

 

6120TX 4712TX 4720TX 4723TX 474OTX 4757TX 4760TX 116TX 1859TX 221OTX

 

1684TX 2826TX 4848TX 4859TX 4870TX 4880TX 4855TX 7BTX 94TX 1925TX

 

2824TX 3942TX 4862TX 6334`|`)( 6469TX 4402TX 3525TX 1847TX 967TX 15TX

 

4895TX 4905TX 4907TX 4913TX 4821TX 4825TX 4389TX 4841TX 2346TX 1949TX

 

1907TX 1683TX 1632TX 1106TX 2550TX 6607TX 6608TX 6609TX 6610TX 6611TX

 

6612TX 6613TX 6614TX 6615TX 6616TX 6267TX 46279TX 6220TX 6208TX 5414TX

 

1128TX 2848TX 3454TX 3678TX 3700TX 5795TX 6014TX 1535TX 1550TX 1589TX

 

1599TX 6461TX 5756TX 5313TX 2460TX 3688TX 2OBOTX 2053TX 2027TX 2645TX

 

2775TX 3027TX 3403TX 4439TX 5461TX 859TX 884TX 911TX 955TX 4790TX

 

4792TX 4798TX 4803TX 4818TX 1641TX 2394TX 2968TX 3006TX 1207TX 1189TX

 

1174TX 1169TX 1717TX 1784TX 1805TX 1832TX 1849TX 1866TX 1867TX 187OTX

 

1910TX 1938TX 1951TX 5956TX 5955TX 5953`|')( 2871TX 1076TX 842TX 4764TX

 

4114TX 0318TX 2273TX 1793TX 1491TX 1275TX 1164TX 915TX 6230TX 6122TX

 

5625TX 3421TX 4029TX 4537TX 4656TX 4705TX 2276TX 1561TX 1650TX 2793TX

 

3615TX 4933TX 1716TX 124TX 139TX 141TX 175TX 286TX 4769TX 4775TX

 

4778TX 4782TX 2555TX 2556TX 2557TX 2149TX 197OTX 622TX 1952TX 1653TX

 

886TX ,4949TX 4946TX 4936TX 4935TX 4923TX 6816TX 6820TX 2718TX 2975TX

 

 

 

 

 

 

 

 

 

 

 

 

3232TX 4470TX 4535TX 6287TX 170TX 302TX

 

1. Time and Place of Agction: The auctions will commence on August 9, 2018 at
10:30 a.m., prevailing Central Time (the "Auctions”) in the i\/lichigan ll Roorn at 1 North Wacker
Drlve, Suite 2905, Chicago, illinois 60606. Persons wishing to attend the Auctions must contact
Andrew Buck (emai|: andrew,buck@troutman.com; tel: (212) 704-6248) of Troutman Sanders
LLP at least two (2) business days prior to the first-scheduled Auction time for admission into
the building Each bidder must present valid photo identification prior to entry into the auction.
COTi\/iF reserves the right to postpone or cancel some or all of the Auctions.

2. Terms of Sale: Prior to entry into the Auctions, each bidder will be required to
execute an acknowledgement of the terms of saie, which include, among other terms (a) a
requirement that, in COTMF’s discretion, each bidder must submit proof of its financial
wherewithal and qualifications to acquire one or more of the i\/ledailions; (b) any successful
bidder shall be required to deposit a sum equal to ten percent (10%) of the price bid by such
bidder prior to the conclusion of the Auctions; and (c) any prevailing bidder must close by 5:00
p.m. prevailing Eastern Time on the forty-fifth (45"‘) day after the conclusion of the Auction or at
such other time as may be agreed by COTMF and such bidder. The complete terms of sale are
available upon request delivered to Counsel. COTi\/lF reserves the right to alter the terms of
sale at any time.

Case: 1:19-cv-01806 Document #: 1-5 Filed: 03/14/19 Page 48 of 72 Page|D #:857

3. petermination and Acceptance of Winning _B_jg__s: COTi\/lF shall determine
which bids, or combination thereofl are the highest or best bid for the i\/ledallions. CO'i'lviF
reserves the rights to (a) bid ali or a portion of its ciaim(s) against the owner(s) of the Medallions
at the Auctlon without cash or Deposit as required of other bidders; (b) alter the terms of
payment; (c) abandon or elect not to dispose of certain Coilatera|; and/or (d) reject all bids.

The Coilaterai being auctioned is being sold “/-\S lS", "VVlTH ALL FAULTS" and “VVlTl-iOU'l'
REPRESENTAT|ON OR VVARRANTY OF ANY KlND." There is no warranty relating to titlel
possession, quiet enjoymentl or the like in this disposition

Case: 1:19-cv-01806 Document #: 1-5 Filed: 03/14/19 Page 49 of 72 Page|D #:858

Pinto, Carol

From:
Sent
To:
Subject:

 

TrackingUpdates@fedex.com
ivionday, Juiy 16, 2018 2:33 Pivi

Pinto, Carol

FedEx Shipment 772701779945 Delivered

Your package has been delivered
Tracking # 772701779945

Ship date:

Fri, 7/13/2018
Andrew'auék " ' ' ' '
Troutman Sanders LLF
New York, NY 10022
US

Shipment Facts

Delivery date:
Mon, 7/16/2018 1:27
pm

. . . ° F/unrny' ii/ii:lnii:arit;r(r¥hicagho;77
_ |nc, et al
Delivered 2617 s. wabash Avenue

CHiCAGO, iL 60616
US

Our records indicate that the following package has been delivered

Tracking number:

Status:

Department number:
Reference:

Signed for by:
Delivery iocation:
Delivered to:
Service type:
Packaging type:
Number of pieces:

Weight:

Special handiing/Services:

Standard transit:

7 Z27Q17799§¢5

Delivered: 07/16/2018 1:27
PM Signed for By:
N.SHAK|ES

403

029424.000223
N.SHAK|ES

CHlCAGO, lL
Receptionist/Front Desk
FedEx Standard Overnight
FedEx Pak

1

3.00 lb.

No Signature Required
Deliver Weekday

7/16/2018 by 3100 pm

Case: 1:19-cv-01806 Document #: 1-5 Filed: 03/14/19 Page 50 of 72 Page|D #:859

Pinto, Carol

From:
Sent
To:
Subject:

 

TrackingUpdates@fedex.com
Monday,iuiy16,201810:52 Aivi

Pinto, Carol

FedEx Shipment 772702266238 Delivered

Your package has been delivered
Tracking # 772702266238

Shlp date:

Fri, 7/13/2018

Andrew Buck
Troutman Sanders LLP
New York, NY 10022
US

Shipment Facts

o_o--¢-Q

Delivered

Our records indicate that the following package has been delivered

Tracking number:

Status:

Department number:
Reference:

Signed for by:
Delivery |ocation:
Service type:
Packaging type:
Number of pieces:

Weight:

Specia| handiing/Services:

7727Q226§238

Delivered: 07/16/2018 09;44
AM Signed for By: Signature
Re|ease on file

403

029424.000223

Signature Re|ease on tile
CH|CAGO, |L

FedEx Standard Overnight
FedEx Box

1

15.00 |b.

No Signature Required

Delivery date:

Mon, 7/16/2018 9:44
am

M¢i\`tque oavid§§ i>`rc}gr'ani
Dir.

Chicago Dept of Business
Affairs

2350 West Ogden Avenue, 1st
FL

Public Vehicle Operations Div.
CHiCAGO, lL 60608

US

Case: 1:19-cv-01806 Document #: 1-5 Filed: 03/14/19 Page 51 of 72 Page|D #:860

Deliver Weekday

Standard transit: 7/16/2018 by 3100 pm

§::i Pieess do not respond to this message This small was sent from an unattended maiiboxt This report was generated at
approximately 952 Ait!i CDT on 07/18!2018.

All weights are estimated

To track the latest status of your shipment stick on the tracking number above
Standard transit is the date and time the package is scheduled to be delivered by, based on the selected service1 destination and

ship date limitations and exceptions may apply Pisase see the FedEx Service Guide for terms and conditions of servicez
including the FedEx htoney»§iack Guarantee, or contact your FedEx Cusiomer Support representative

© 2018 Federai Express Corporation. The content of this message is protected by copyright and trademark laws under U,S, and
international ialey Revisw our privacy policy Aii rights reserved

Thank you for your business

Case: 1:19-Cv-01806 Document #: 1-5 Filed: 03/14/19 Page 52 of 72 Page|D #:861

Pinto, Carol

From:
Sent
To:
Subject:

 

TrackingUpdates@fec|ex.com
Monday,lu|y16,2018 4:54 Plvl

Pinto, Carol

FedEx Shipment 772701860608 Delivered

Your package has been delivered
Tracking # 772701860603

Shlp date:

Fri, 7/13/2018
Ahciiéw Bu`ék '
Troutman Sanders LLP
New York, NY 10022
US

l Shipment Facts

Tracking number:

Status:

Department number:
Reference:

Slgned for by:
Delivery location:
Delivered to:
Service type:
Packaging type:
Number of pieces:

Weight:

Specia| handling/Services:

Standard transit

Delivery date:
Mon, 7/‘| 6/201 8 3146
pm
0--0--0-° ¢aima¢¢;b¢;;sh¢h:n"
Delivered 1040 Lake Shore Dr., Apt. 7C
CH|CAGO, lL 60611
US

` Our records indicate that the following package has been delivered

772701860608

Delivered: 07/16/2018 3:46
PM Signed for By: Signature
not required

403

029424.000223
Signature not required
CHICAGO, |L
Residence

FedEx Standard Overnight
FedEx Pak

1

2.00 |b.

No Signature Required
DeliverWeekday
Resideniial Delivery
7/16/2018 by 8200 pm

1

Case: 1:19-cv-01806 Document #: 1-5 Filed: 03/14/19 Page 53 of 72 Page|D #:862

Pinto, Carol

From:
Sent
To:
Subject:

 

TrackingUpdates@fedex.com
Monday, Juiy 16, 2018 2:33 PM

Pinto, Carol

FedEx Shipment 772701822630 Delivered

Your package has been delivered

Tracking # 772701822630

Ship date: Delivery date:

Fri, 7/13/2018 Mon, 7/16/2018 1127
Ar'{dr'e»)ii e'u¢k' " ' Pm

Troutman Sanders LLP .'__._+° Chican Eiite éa'b`rCorp.'
New York, NY 10022 Delivered 2617 S. Wabash Avenue

US CH|CAGO. |L 60616

US

Shipment Facts

Our records indicate that the foilcwing package has been delivered

Tracking number:

Status:

Department number:
Reference:

Signed for by:
Delivery location:
Delivered to:
Service type:
Packaging type:
Number of pieces:

Weight:

Specia| handling/Services:

Standard transit

772701822630

Delivered: 07/16/2018 1:27
P|Vi Signed for By:
N.SHAK|ES

403

029424.000223
N.SHAK|ES

CH|CAGO, |L
ReceptioniSt/Front Desk
FedEx Standard Overnight
FedEx Pak

1

1.00 ib.

No Signature Required
Deliver Weekday

7/16/2018 by 3:00 pm

Case: 1:19-cv-01806 Document #: 1-5 Filed: 03/14/19 Page 54 of 72 Page|D #:863

Pinto, Carol

From:
Sent
To:
Subject:

 

TrackingUpdates@fedex.com
l\/lcnday,luly16, 2018 2:33 PM

Pinto, Carol

FedEx Shipment 772701839201 Delivered

Your package has been delivered
Tracking # 772701839201

Ship date:

Fri, 7/13/2018
A'ndréw ’B‘uéi‘<' " ` '
Troutman Sanders LLP
New York, NY 10022
US

Shipment Facts

Delivery date:
Mon, 7/16/2018 1227
pm

. . . o T}i 1'c';iobai F'i"na'n<‘:iéi`sérvi"¢{zs,,7
_ lnc.
Dehvered 2617 S. Wabash Avenue

CH|CAGO, lL 60616
US

Our records indicate that the following package has been delivered

Tracking number:

Status:

Department number:
Reference:

Signed for by:
Delivery location:
Delivered to:
Service type:
Packaging type:
Number of pieces:

Weight:

Special handling/Services:

Standard transit

772701§39201

Delivered: 07/16/2018 1127
Pl\/l Signed for By:
N.SHAK|ES

403

029424.000223
N.SHAK|ES

CH|CAGO, |L
Receptionist/Front Desk
FedEx Standard Overnight
FedEx Pak

1

1.00 |b.

No Signature Required
Deliver Weekday

7/16/2018 by 3200 pm

Case: 1:19-cv-01806 Document #: 1-5 Filed: 03/14/19 Page 55 of 72 Page|D #:864

Capital One Taxi Nledallion Finance
flk/a All Points Capital Corp.
d/b/a Capital One Taxi lllledallion Finance
275 Broadhollow Roacl
Nlelville, NY11747

July13, 2018

VlA FEDEX AND CERTlFlED MAlL
RETURN RECE|PT REQUESTED

Gap Cab Corp. Chicago Department of Business Affairs and
l_ucky ln Chicago, lnc. Consumer Protection-~Public Vehicle

Misha Cat Cab Corp. Operations Divisicn

l\/lZ Chicago Cab Corp. Attn: Monique Davids, Program Dlrector
Valex Cab Corp. 2350 V\/est Ogden Avenue, 1st F|oor

2617 S. Wabash Avenue Chicago, ll_ 60606

Chicago, lL 60616

Re: Notice of lntent to Foreclose-Medallion Licenses Listed Herein
Dear Sir or l\/ladam:

Please be advised that our firm represents Capital One Equipment Finance Corp f/k/a
All Points Capital Corp, d/b/a Capital One Taxi l\/ledailion Finance ("COTl\/ll:") This letter
serves as COTMFS notice of foreclosure pursuant to Sections 9- 611 and 9- 612 of the illinois
Uniform Commercial Code ("UCC") and Ruie TX13. 01 of the Taxlcab l\/ledalli ion License l-lc|der
Rules (‘ Taxi Rules' )

An event of default has occurred pursuant to the terms of the following promissory notes
(as amended, restated or otherwise modified from time to time, the “Promissory Notes”), each
executed by the borrower named therein (each, a "Debtor” and collectively the "Debtors”) and
delivered to Tri Global Financial Services lnc. (the "Servicer”):

 

 

 

 

 

 

 

 

 

Debtor Promissory Note Date
Gap Cab Corp. August 28, 2012
Lucky ln Chicago, lnc. August 28, 2012
i\/llsha Cat Cab Corp. August 28, 2012
ile Chicago Cab Corp. August 28, 2012
Va|ex Cab Corp, August 28, 2012

 

The Promissory Notes, together with any loan agreement and each other document
executed in connection therewith, shall be referred to collectively as the “Loan Documents."‘ All
of the Loan Documents have been assigned to COTi\/lF.

 

‘ Certain of the Loan Documents arc included with this correspondence

Case: 1:19-cv-01806 Document #: 1-5 Filed: 03/14/19 Page 56 of 72 Page|D #:865

Gap Cab Corpi, et al.
Juiy 13, 2018
Page 2

Pursuant to the terms of the Security Agreernentsl each dated as of October 19, 2012
(as amended the “Security Agreements"), the Uniform Commercial Code as adopted in the
lllinois, and the Taxi Rules, COTl\/ll-` will sell at public auction on August 9, 2018 the following
Chicago Taxi i\/ledallions belonging to the Debtors, together with all associated licenses,
proceeds (cash and non-cash) and products ofthe foregoing (collective|y, the "Collateral”);

 

Debtor Chicago Taxi Medallion No(s).
Gap Cab Corp. 1561TX, 16501`><, 27931'X, 3615TX,
49331'><, 17161'X

 

 

l_ucky in Chicago, lnc.

124TX, 139TX, 141TX, 175TX, 286TX

 

l\/lisha Cat Cab Corp.

4769TX, 4775TX, 4778TX, 4782TX

 

l\/lZ Chicago Cab Corp.

2555TX, 2556TX, 2557TX

 

Va|ex Cab Corp.

 

 

2149TX, 197OTX. 622TX. 1952TX,
1653TX, 886TX

 

Pursuant to the UCC and Taxi Rule TX13.01, Debtors are hereby notified of each of the

 

 

following:
1. Name of Licensees and Public Passenqer
Vehicle lllledallion License Numberts):
Debtor Chicago Taxi Nledal|ion No(s).

 

Gap Cab Corp,

1561TX, 1650TX, 2793TX, 3615TX,
4933TX, 1716TX

 

Lucky ln Chicago, lnc.

124TX, 139TX, 141TX, 175TX, ZBBTX

 

Misha Cat Cab Corp.

4769TX, 4775TX, 4778TX, 4782TX

 

l\/lZ Chicago Cab Corp.

2555TX, 2556TX, 2557TX

 

Valex Cab Corp.

 

 

2149TX, 197OTX, 622TX, 1952TX,
1653TX, 886TX

 

2. Amount of OL_ttstandiLq Obiigations: The amount of each Debtor's obligations

 

 

under the Loan Documents as of Juiy 9, 2018 is set forth below, plus per diem interest
thereafter, plus such other amounts as may be due under the l.oan Documents, lnc|uding,
without limitationl late fees, default interest, and reasonable attorneys’ fees:

 

 

 

 

 

 

 

 

 

 

Debtor Outstanding Amount Per Diem

Gap Cab Corp. $1,829,952.55 $359.89
Lucky in Chicago, lnc. $1,525,105.00 $300.00
l\/lisha Cat Cab Corp. $1,220,084.00 $240.00
l\/lZ Chicago Cab

Corp. $915,063.00 $180.00
Valex Cab Corp. $1,830,066.48 $359.96

 

Case: 1:19-cv-01806 Document #: 1-5 Filed: 03/14/19 Page 57 of 72 Page|D #:866

Gap Cab Corp., et a/.
Juiy 13, 2018
Page 3

Each Debtor is entitled to an accounting of the unpaid indebtedness secured by
the Coilaterai that COTi\/lF intends to seil. You may request such an accounting by contacting
undersigned counsel.

3. intended Date of Forec|osure: August 9, 2018

4. Proposed Procedure to Avoid Foreclosure: Debtors can avoid foreclosure by
satisfying ali obligations under the Loan Documents. P|ease contact the undersigned counsel

for COTi\/iF for an updated payoff calculation Aiternatively, if Debtors would like COTMF to
consider a payoff plan including a potential loan modification/extension the following
information must be submitted to the undersigned counsel within ten (10) days of the date of
this Notice of intent to Foreclose: a completed current personal financial statement in the
enclosed form for each Debtor and any guarantors and copies of U.S. income tax returns for the
last three fiscal years, for each Debtor and any guarantors PLEASE NOTE THAT NOTHlNG
CONTAlNED iN THiS LETTER, NOR ANY ACCEPTANCE BY COTMF OF THE
iNFORNiATlON DESCRiBED HEREiN SHALL CONSTlTUTE AN AGREEiViENT BY COTNlF
TO FOREBEAR ON iTS RIGHTS AND REMEDIES, ACCEPT LESS THAN FULL
REPAYMENT OF THE LOAN, OR NiODiFY THE LOAN DOCUNiENTS. ANY SUCH
lVlODiFlCATlON CAN ONLY BE ACCONIPLiSHED THROUGH A DULY~AUTl-IOR|ZED AND
FULLY-EXECUTED WRlTTEN AGREENIENT AiVlONG ALL RELEVANT PARTiES.

5. Time of Auction: The auction, which will be conducted in conjunction with
certain other auctions, will be held on August 9l 2018 at 10;30 a.m., prevailing Central Time (the
"Auction”). The Auction will be cancelled in the event Debtors indefeasibiy satisfy their
obligations under the applicable Loan Documents prior to the commencement thereof or
COTMF otherwise determines in its sole and absolute discretion, not to proceed with the
Auction.

6. Place of Auction: The Auction will take place in the i\/lichigan il Room at 1
North Wacker Drlve, Suite 2905, Chicago, illinois 60606. Persons wishing to attend the auction
must contact of Troutman Sanders LLP at least two (2) business days prior to Andrew Buck
(email: andrewbuck@troutman.com; tel: (212) 704-6248) the scheduled Auction time for
admission into the building

7. Terms of Sale: Each bidder will be required to execute an acknowledgement of
the terms of sale. A draft of such terms of sale is enclosed with this Notice and is subject to
change

8. The Coilaterai being auctioned is being sold “AS lS”, “VVITH ALL FAULTS" and
“VVlTHOUT REPRESENTAT|ON OR WARRANTY OF ANY KlND.” There is no warranty
relating to titie, possession quiet enjoymentl or the like in this disposition The Coilaterai may
be sold with other similar assets during the Auction.

9. A copy of the Notice of Public Auction, which may be published in various
publications is enclosed for Debtors’ information

Case: 1:19-cv-01806 Document #: 1-5 Filed: 03/14/19 Page 58 of 72 Page|D #:867

Gap Cab Corp., et al.
Juiy 13, 2018
Page 4

10. _l;i_ame and Phone Number of Contact Person: Any inquiries may be directed to
Andrew Buck (emaii: andrew.buck@troutman.com; tel: (212) 704-6248).

As set forth in the Security Agreements, COTNlF demands that the Debtors
immediately surrender the i\i'iedaiiion(s) to the Department of Business Affairs and
Consumer Protection, Public Vehicle Operations Division located at 2350 W. Ogden Ave.,
1st Fioor, Chicago, |L 60608. Piease advise the undersigned when the Debtors have done
so.

This notice is being delivered to Debtors pursuant to Seotions 9-611 and 9-612 of the
illinois Uniform Commercial Code and Rule TX13.01 of the 'l'axicab Medaiiion License i-ioider
Ruies to provide Debtors with an opportunity to monitor and participate in the disposition of the
Coilaterai. Debtors will be entitled to an accounting of all proceeds received for the Coilaterai.

DEBTORS ARE ADViSED THAT |F THE PROCEEDS OF ANY SALE ARE NOT
SUFFICIENT TO SATiSFY DEBTORS' OBLIGATIONS UNDER THE LOAN DOCUMENTS, l`l`
AND/OR ANY GUARANTOR THEREOF MAY BE HELD LlABLE FOR THE DEFlCiENCY.

Case: 1:19-cv-01806 Document #: 1-5 Filed: 03/14/19 Page 59 of 72 Page|D #:868

Gap Cab Corp., et a/.
July13, 2018
Page 5

ATTENTlON TO ANY PERSON OR ENT|TY li\l BANKRUPTCY OR WHO HAS
RECE|VED /~\ DlSCHARGE lN BANKRUPTCY: Piease be advised that this letter constitutes
neither a demand for payment of the debt described herein nor a notice of personal liability to
any recipient hereof who might have received a discharge of such debt in accordance with
applicable bankruptcy laws or who might be subject to the automatic stay of Section 362 of the
United States Bankruptcy Code.

Very truly yours,
Capital One Equipment Finance Corp., f/k/a

All Points Capital Corp.. d/b/a Capital One
Taxi Nledallion Finance

By: /€f>’ DMH»M
Name: awarener

Tltie: Senlor Vlce President
Enclosures
Copied to (via FedEx; w/o enclosures):
Valentina Zubok Tri Giobai Financial Services, lnc.
34 Waterview Ct. 2617 S. Wabash Ave.
Riverhead, NY11901-6312 Chicago, ll_ 60616

Chicago Eilte Cab Corp.
2617 S. Wabash Avenue
Chicago, |L 60616

Case: 1:19-cv-01806 Document #: 1-5 Filed: 03/14/19 Page 60 of 72 Page|D #:869

TERN|S AND CONDiTiONS OF PUBL|C AUCTiON PURSUANT TO THE UN|FORM
COlVliVlERClAL. CODE OF lLLlNOlS OF CERTAIN TAXlCAB lVlEDALl_|ONS

Pursuant to (i) the terms of the Security Agreements of various dates (as amended, the
“Security Agreements”), made by the borrowers identified on Scheduie 1 (each, a “Debtor";
collectively, the “Debtors") in connection with various loans to the Debtors, which loans have
been assigned to Capital One Equipment Finance Corp., f/k/a All Polnts Capital Corp., d/b/a
Capital One Taxi ii/ledallion Finance (“CO`l°lVlF”); (ii) the `l'axicab l\/ledaliion License i~lolder Ruies
(the "Taxi Rules”) promulgated by the Chicago Department of Business Affairs and Consumer
Protection (the "Department"); and (iii) the Uniform Commercial Code as adopted in the State of
illinois (the "UCC"), COTi\/lF will sell at public auctions the following property of the Debtors: the
Chicago Taxi lvledallions identified on Scheduie 1, and ali associated iicenses, proceeds (cash
and non-cash) and products ofthe foregoing (coilectiveiy, the "Coiiateral").

TlNlE AND PLACE OF AUCTlONS
AND TERlVlS AND CONDiTiONS OF SALE:

1. Time of Auction: The auctions will commence on August 9, 2018 at 10:30 a.m., prevailing
Central Time (the “Auctions").

2, Place ofAuction: The Auctions will take place in the l\/lichigan ll Room at 1 North Wacker
Drlve, Suite 2905, Chicago, illinois 60606. Persons wishing to attend the
Auctions must contact Andrew Buck (emall: andrew.buck@troutman.com;
tel: (212) 704-6248) of Troutman Sanders i_l_P (“Counsei") at least two (2)
business days prior to the first-scheduled Auction time for admission into
the building Each bidder must present valid photo identification
prior to entry into the auction.

3. Terms ofSale: Each bidder will be required to execute the acknowledgement set forth
below confirming that such bidder has read, understands and agrees to
the terms of saie, which include the foilowing:

~ Proof of Financia/ Wherewithal: COTi\/iF reserves the right to
require any bidder to submit proof of liquid assets and/or committed
financing sufficient to satisfy the price bid by such bidder, in each
case as determined by COTl\/iF in its sole and absolute discretionl

» Proof of C_)ualification to Operate Medallion Collateral. COTl\/li-'
reserves the right to require any bidder to prove to the satisfaction of
COTi\/lF in its sole and absolute discretion that such bidder is qualified
to acquire any Coilaterai under the Taxi Rules.

o Degosit: The successful bidder shall be required to deposit a sum
equal to ten percent (10%) of the price bid by such bidder (a
"Deposit”) prior to the conclusion of the Auctions, either by certified or
bank check made payable to "Capitai One Equipment Finance Corp.,
doing business as Capital One Taxi i\/ledallion Finance," or by wire
transfer of immediately available funds. Bidders wishing to pay a
Deposit in advance by wire may contact Counsel prior to the
commencement of the Auctions for wire instructions and related
details The Deposit of any prevailing bidder shall be nonrefundable,
except where the winning bidder fails to close as provided below

Case: 1:19-cv-01806 Document #: 1-5 Filed: 03/14/19 Page 61 of 72 Page|D #:870

solely because the Department rejects the transfer of the Coilaterai to
such prevailing bidder. COTMF may, in its sole and absolute
discretion increase, decrease, Waive or otherwise modify the Deposit
requirements COTl\/iF shall not be required to pay a Deposit.
Deposits of any unsuccessful bidder shall be returned to such
unsuccessful bidder within a reasonable time after the closing of the
sale to the successful bidder(s).

» Conduct of Auction: COTi\/ll'-' shall have the sole and absolute
discretion to conduct the Auctions, inciuding, without limitationl
establishing the opening bid, bidding increments, and whether to
accept or reject any bid or combination of bids. COTi\/lF may bid for
and purchase the Coilaterai and credit the purchase price against the
expenses of sale, unpaid principalx interest and any other amounts
due under the applicable Security Agreement and/or the applicable
loan document executed in connection such applicable Security
Agreement (co|iectively, the “Loan Documents"). The Coilaterai will
be sold in a manner selected by COT|\/lF in its sole and absolute
discretion.

¢ Se/ection of Winninq§id(s): CO`l`l\/iF shall determine which bids, or
combination of bids, constitutes the highest or best bid for the
Coilateral. COTi\/iF reserves the rights to (a) cancel or adjourn some
or ali of the Auctions at any time without notice; (b) bid all or a portion
of its claims under the applicable Loan Documents at each Auction
without a Deposit or payment as required of other bidders; (c) alter the
terms of payment; (d) abandon or elect not to dispose of certain
Coilaterai; and/or (e) reject all bids. if COTl\/|F elects to accept one or
more bids at the conclusion of each Auction, it will announce its
acceptance of those bids at that time.

¢ Closing of Sale(sj: Any prevailing bidder must pay the amount of the
bid selected by COTi\/lF, less the amount of any Deposit, as directed
by COTi\/lF by 5:OO p.m. prevailing Eastern Time on or before the
forty-fifth (45"‘) day after the conclusion of the Auction or at such other
time as may be agreed by COTl\/iF and the prevailing bidder. Upon
receipt of the bid amount from a prevailing bidder. COTi\/lF will deliver,
to such bidder an executed bill of sale with no representations or
warranties of any kind or nature whatsoever.

- No Regresentations or Warranties: The Coilaterai being auctioned
is being sold “AS lS," “VViTl-i ALL FAULTS,” and “VV|THOUT
REPRESENTAT|ON OR WARR/>iNT\rl OF ANY KIND." There is no
warranty relating to title, possession, quiet enjoyment or the like in
this disposition By executing these Terms of Sale, bidders represent
and warrant to COTl\/lF that they have the experience to acquire and
own assets of the sort being sold, and to have conducted all
necessary due diligence prior to the commencement of the Auctions.

o fgg_c_:re to Close; Fon'eiture of__Deposit: if any prevailing bidder fails
to close within the time set forth above, its Deposit shall be forfeited
(except where the prevailing bidder fails to close solely because the
Department rejects the transfer of the Coilaterai to the prevailing

Case: 1:19-cv-01806 Document #: 1-5 Filed: 03/14/19 Page 62 of 72 Page|D #:871

bidder) and COTl\/lF shall (x) retain such Deposit; and (y) at its option
sell the Coilaterai to the bidder submitting the next highest and best
bid and/or acquire the Coilaterai Any bidder that fails (except where
such bidder fails to close solely because the Department rejects the
transfer of the Coilaterai to the prevailing bidder) to close after its bid
has been accepted shall remain liable to COTl\/lF for any damages
suffered as a result of such failurel inciuding, without limitation for the
difference between the amount of the bid submitted by the failing
bidder and the amount actually received from the next highest and
best bidder, less any Deposit retained and applied by COTl\/lF.

CO'l°l\/lF may announce additional terms or conditions of sale during the Auctions and
may, in its sole and absolute discretion waive or modify any of the terms and conditions of sa|e.

By executing these Terms and Conditions in the space provided below, the undersigned
represents and Warrants to COTi\/lF that he/she (a) has carefully read the above Terms and
Conditions, and understands them; (b) has consulted with his/her attorneys concerning the
Auctions and these Terms and Conditions or knowingly and intentionally waives the opportunity
to do so; (c) has the financial wherewithal to acquire the Coilaterai if any bid submitted by the
undersigned is accepted by COTl\/lF; and (d) is familiar with the Taxi Rules and is eligible to own
l\/iedalllons as set forth in the Taxi Rules.

ACKNOWLEDGED AND AGREED:

 

Name:

'l'it|e:

Purchasing Entity (if applicab|e):
Date:

Case: 1:19-cv-01806 Document #: 1-5 Filed: 03/14/19 Page 63 of 72 Page|D #:872

SCHEDULE1- MEDALLiONS TO BE AUCT|ONED

 
 

°-Y/ tl::{ _¢¥~~
Funny lvionica in Chicago,
lnc.

August 30, 2012

 

 

 

 

195TX, ZOZTX, 198TX & 203TX

 

Ga|ina Cab Corp.

August 30, 2012

5213TX, 5097TX, 2278TX, 5747TX,
5743TX & 5946TX

 

Jasmin Taxi lnc.

August 30, 2012

2969TX, 2966TX, 2965TX & 2963TX

 

l\/lagenta Zone Cab Co.

August 30, 2012

4071TX, 4121TX, 4137`[`)( & 4286TX

 

iviauve Zone Cab Co.

August 30, 2012

1945TX, 4364TX, 4463TX, 4475TX &
4528TX '

 

Pink Zone Cab Co.

August 30, 2012

3745TX, 3774TX, 3786TX & 3840TX

 

Pretty Rache| in Chicagol
lnc.

August 30, 2012

213TX, 216TX, 218TX & 221TX

 

Rachel Taxi lnc.

August 30, 2012

1291TX, 1273TX, 1262TX & 1230TX

 

Baby Slenna Cab Corp.

August17, 2012

17TX & 47TX

 

Dolce Cab Corp.

August17, 2012

6832TX. 6831TX, 6823TX & 6120TX

 

Forcast ll l-iacking Corp.

August 17, 2012

4712TX, 4720TX, 4723TX, 4740TX,
4757TX & 4760TX

 

Koshechka Taxi lnc.

August17, 2012

116TX

 

Bori Bus lnc.

August17, 2012

1859TX, 221OTX, 1684TX & 2826TX

 

l-lail i-lackling Corp.

August 17, 2012

4848TX, 4859TX, 4870TX, 4880TX &
4855TX

 

 

 

Nev Cab Corp. August 17, 2012 78TX 8 94TX

1925TX, 2824TX, 3942TX, 4862TX,
November Cab Corp. August 17, 2012 6334TX & 6469TX
Samson Cab Corp. August 17, 2012 4402TX, 35251`)(, 1847TX & 967TX

 

Showers || l-iacking Corp.

August17l 2012

15TX, 4895TX, 4905TX. 4907TX &
4913TX

 

S|eet Hacking Corp.

August17. 2012

4821TX, 4825TX, 4389TX & 4841`l'X

 

Bonus Taxi lnc.

August21. 2012

2346TX, 1949TX, 1907TX, 1683TX &
1632`1`)(

 

1106TX, 2550TX, 6607TX, SBOBTX,

 

 

 

Chicago Polo i, lnc. Juiy 30, 2012 6609TX & 6610TX

6611TX, 6612TX, 6613TX, 6614TX,
Chicago Po|o l|l lnc. Juiy 30, 2012 6615TX & 6616TX

6287TX. 6279TX, 6220TX, 6208TX,
Chicago Poio ||l, lnc. Juiy 30, 2012 5414TX 81128TX

2848TX, 3454T)<1 3678TX, 3700TXl
Chicago Po|o lV, lnc. Juiy 30, 2012 5795'|'X 8 60141`)<

 

Chicago Po|o Xli, lnc.

August 21, 2012

1535TX, 1550TX, 1589TX & 1599TX

 

Dolfina Taxi lnc.

August 21, 2012

6461TX, 5756TX, 5313TX & 2460TX

 

Enetochka Taxi lnc.

August 21, 2012

3688TX, 2080TX, 2053TX & 2027TX

 

June Cab Corp.

Juiy 30, 2012

2645TX, 2775TX, 3027TX, 3403TX,
4439TX & 5461TX

 

Lucky Four Cab Corp.

Juiy 30, 2012

859TX, 884TX, 911TX & 955TX

 

 

l\/lonaco Taxi, lnc.

 

August 21, 2012

 

4790TX, 4792TX, 4798TX, 4803TX &
481 BTX

 

 

Case: 1:19-cv-01806 Document #: 1-5 Filed: 03/14/19 Page 64 of 72 Page|D #:873

 
 

 

   

 

,~ bates ,

   

  

rf§

 

_t , \'~,’~, ji`\ ,-,:\¢?,,~r *j.-
Moneta Taxi lnc.

" August 21, 201

16411x, 2304fx, 2s:sarx s 30001><

 

Princess Taxi lnc.

August 21, 2012

1207TX, 1189TX, 1174TX & 1169TX

 

1717TX, 1784TX, 1805TX, 1832TX &

 

Reservior i| Hacking Corp. Juiy 30, 2012 1849TX
1866TX, 1867TX, 187OTX. 1910TX,
Samuel Taxi Corp. Juiy 30, 2012 1938TX 81 1951TX

 

Shaun Jr. Taxi lnc.

August 17, 2012

5956TX, 5955TX, 5953TX, 2871TX,
1075TX & 842TX

 

4764TX, 4114TX, 6318TX. 2273TX,
1793TX, 1491TX, 1275'|')(. 1164TX,

 

Siro, lnc. Juiy 30, 2012 915TX, 6230TX, 6122TX & 5625TX
3421TX. 4029TX, 4537TX, 4656TX,
SLS Jet Cab Corp. Juiy 30, 2012 4705TX & 2276TX

 

Gap Cab Corp.

August 28, 2012

1561TX. 1650TX, 2793TX, 3615TX,
4933TX & 1716TX

 

Lucky in Chicago, lnc.

August 28, 2012

124TX, 139TX, 141TX, 175TX & 286TX

 

li/lisha Cat Cab Corp.

August 28, 2012

4769TX, 4775TX, 4778TX & 4782TX

 

l\/iZ Chicago Cab Corp.

August 28, 2012

2555TX, 2556TX & 2557TX

 

Valex Cab Corp.

August 28, 2012

2149TX, 1970TX, 622TX, 1952TX,
1653TX & 886TX

 

Green Tea Cab Corp.

August 2, 2012

4949TX, 4946TX, 4936TX, 4935TX, &
4923TX

 

Kukla Cab Corp.

August 2, 2012

6816TX & 6820TX

 

 

Aprll Cab Corp.

November 9, 2012

2718TX, 2975TX, 3232TX, 4470TX,
4535TX, & 6287TX

 

Tina Two Hacking Corp.

 

November 9, 2012

 

170TX & 302TX

 

 

Case: 1:19-cv-01806 Document #: 1-5 Filed: 03/14/19 Page 65 of 72 Page|D #:874

NOT|CE OF PUBLIC AUCTlON PURSUANT TO THE UN|FORM CONlNlERCiAL CODE OF
lLLlNOlS OF CH|CAGO TAXlCAB NlEDALL|ONS

in accordance with the Uniform Commercial Code as adopted in the State of illinoisl
Capital One Equipment Finance Corp., f/l</a All Polnts Capital Corp., d/b/a Capital One Taxi
l\/iedailion Finance ("COTi\/lF"), will sell at public auctions the following Chicago Taxi l\/iedaiiions
(coliectiveiy, the "i\/leda||ions"), which are property of certain debtors:

 

 

x ",rc~r

    

 
      

' “;"Pl’i§”§i§$ea 'lYNl"eiii|éf|l,l`€t`t'.\iNfl"irii._b§éf§fi"i;;: `"‘” *

   

 

 
 

foam 198Tx 2031)< 5213Tx 2278Tx 5097Tx" 5'747T`x`; 5743Tx" '594srx1

 

2969TX 2966TX 2965TX 2963TX 4071TX 4121TX 4137TX 4286TX 1945TX 4364TX

 

44631')( 4475TX 4528TX 3745TX 3774TX 3786TX 3840TX 213TX 216TX 218TX

 

221TX 1291TX 1273TX 1262TX 1230TX 17TX 47TX 6832TX 6831TX 6823TX

 

6120TX 4712TX 472OTX 4723TX 4740TX 4757TX 4760TX 116TX 1859TX 2210TX

 

1684'1')( 2826TX 4848TX 4859TX 4870TX 4880TX 4855TX 78TX 94TX 1925`|')(

 

2824TX 3942TX 48621`)( 6334TX 6469TX 4402TX 3525TX 1847TX 967TX 15TX

 

4895TX 4905TX 4907TX 4913TX 4821TX 4825TX 4389TX 4841TX 2346TX 1949TX

 

1907TX 1683TX 1632TX 1106TX 2550TX 6607TX SGOBTX 6609TX 6610TX 6611TX

 

6612TX 6613TX 6614TX 6615TX 6616TX 6267TX 6279TX 6220TX 6208TX 5414TX

 

1128TX 2848TX 3454TX 3678TX 3700TX 5795TX 6014TX 1535TX 1550TX 1589TX

 

1599TX 6461TX 5756TX 5313TX 2460TX 3688TX 2080TX 2053TX 2027TX 2645TX

 

2775TX 3027TX 3403TX 4439TX 5461TX 859TX 884TX 911TX 955TX 4790TX

 

4792TX 4798TX 4803TX 4818TX 1641TX 2394TX 2968TX 3006TX 1207TX 1189TX

 

1174TX 1169TX 1717TX 1784TX 1805TX 1832TX 1849TX 1866TX 1867TX 1870TX

 

1910TX 1938TX 1951TX 5956TX 5955TX 5953TX 2871TX 1075TX 842TX 4764TX

 

4114TX 6318TX 2273TX 1793TX 1491TX 1275TX 11G4TX 916TX 6230`|')( 6122TX

 

5625TX 3421TX 4029TX 4537TX 4656TX 4705TX 2276TX 1561TX 1650TX 2793`1`>(

 

3615TX 4933TX 1716TX 124TX 139TX 141TX 175TX 286TX 4769TX 4775TX

 

4778TX 4782TX 2555TX 2556TX 2657TX 2149TX 197OTX 622TX 1952TX 1653TX

 

886TX 4949'!`)( 4946TX 4936TX 4935TX 4923TX 6816TX 6820TX 2718TX 2975TX

 

 

3232TX 4470TX 4535TX 6287TX 170TX 302TX

 

 

 

 

 

 

 

 

 

 

 

1. Time and Place of Auction: The auctions will commence on August 9, 2018 at
10:30 a.m., prevailing Central Time (the "Auctions") in the i\/lichigan il Room at 1 North Wacker
Drlve, Suite 2905, Chicago, illinois 60606. Persons wishing to attend the Auctions must contact
Andrew Buck (email: andrew.buck@troutman.com; tel: (212) 704-6248) of Troutman Sanders
i_i_P at least two (2) business days prior to the first-scheduled Auction time for admission into
the building Each bidder must present valid photo identification prior to entry into the auction
COTl\/il'-` reserves the right to postpone or cancel some or all of the Auctions.

2. Terms of Sale: Prior to entry into the Auctions. each bidder will be required to
execute an acknowledgement of the terms of saie, which inciude, among other terms (a) a
requirement that, in COTi\/lF’s discretion each bidder must submit proof of its financial
wherewithal and qualifications to acquire one or more of the i\/iedaiiions; (b) any successful
bidder shall be required to deposit a sum equal to ten percent (10%) of the price bid by such
bidder prior to the conclusion of the Auctions; and (c) any prevailing bidder must close by 5;00
p.m. prevailing Eastern Time on the forty-fifth (45"‘) day after the conclusion of the Auction or at
such other time as may be agreed by COT|VlF and such bidder. The complete terms of sale are
available upon request delivered to Counsel COTl\/iF reserves the right to alter the terms of
sale at any time.

Case: 1:19-cv-01806 Document #: 1-5 Filed: 03/14/19 Page 66 of 72 Page|D #:875

3. i_Jetermination and Acceptance of Winninq §_i_d_§: COTi\/lF shall determine
which bids, or combination thereof, are the highest or best bid for the l\/iedallions. COTl\/il=
reserves the rights to (a) bid ali or a portion of its ciairn(s) against the owner(s) of the l\/ledai|ions
at the Auction without cash or Deposit as required of other bidders; (b) alter the terms of
payment; (c) abandon or elect not to dispose of certain Coilateral; and/or (d) reject ali bids.

The Coilaterai being auctioned is being sold “AS lS", “VV|TH ALL FAULTS" and "VV|THOUT
REPRESENTATlON OR WARRANTY OF ANY i<lND.” There is no warranty relating to titie,
possession, quiet enjoyment or the like in this disposition

Case: 1:19-cv-01806 Document #: 1-5 Filed: 03/14/19 Page 67 of 72 Page|D #:876

Pinto, Carol

From:
Sent
To:
Subject:

 

TrackingUpdates@fedex.com
Monday, Juiy 16, 2018 2:33 Pivl

Pinto, Carol

FedEx Shipment 772702214388 Delivered

Your package has been delivered

Tracking # 772702214388

Ship date: Delivery date:

Fri, 7/13/2018 Mon, 7/16/2018 1227
Anfdréw'euei`< ' ' pm

Troutman Sanders LLP .__'._*".__‘° Gap‘¢ab¢orp.:et ali." w n n
New York, NY 10022 Delivered 2617 S. Wabash Avenue

US CHiCAGO, iL 60616

US

Shipment Facts

Tracking number:

Status:

Department number:
Reference:

Signed for by:
Delivery location:
Delivered to:
Service type:
Packaging type:
Number of pieces:

Weight:

Special handiing/Services:

Standard transit:

` Our records indicate that the following package has been delivered

772702214388

Delivered: 07/16/2018 1:27
PM Signed for By:
N.Si-iAK|ES

403

029424.000223
N.SHAK|ES

CH|CAGO, lL
Receptionist/Front Desk
FedEx Standard Overnight
FedEx Pak

1

2.00 ib.

No Signature Required
Deliver Weekday

7/16/2018 by 3100 pm

Case: 1:19-cv-01806 Document #: 1-5 Filed: 03/14/19 Page 68 of 72 Page|D #:877

Pinto, Carol

From:
Sent
To:
Subject:

TrackingUpdates@fedex.com
Monday,lu|y16,201810:52 Aivi

Pinto, Carol

FedEx Shipment 772702266238 Delivered

Your package has been delivered
Tracking # 772702266238

 

Ship date:
Fri, 7/13/2018

Ahdréw'euci{"" ' "" ' "

Troutman Sanders LLP
New York, NY 10022
US

Shipment Facts

o--+--¢-Q

Delivered

Our records indicate that the following package has been delivered

Tracking number:

Status:

Department number:
Reference:

Signed for by:
Delivery location:
Service type:
Packaging type:
Number of pieces:

Weight:

Special handling/Services:

7727022662§§

Delivered: 07/16/2018 09:44
Al\/i Signed for By: Signature
Reiease on file

403

029424,000223

Signature Release on file
CH|CAGO, iL

FedEx Standard Overnight
FedEx Box

1

15.00 ib.

No Signature Required

Delivery date:

Mon, 7/16/2018 9:44
am

Mbni'¢i`d'é"o'év'i'ds: "erb`gié‘m" " `
Dir.

Chicago Dept of Business
Affairs

2350 West Ogden Avenue, 1st
FL

Public Vehicle Operations Div.
CHlCAGO, |L 60608

US

Case: 1:19-cv-01806 Document #: 1-5 Filed: 03/14/19 Page 69 of 72 Page|D #:878

Deliver Weekday

Standard transit: 7/16/2018 by 3100 prn

ij P!ease do not respond to this message This entail was sent from an unattended mailbox This report Was generated at
approximately 8 52 Ait/l Ci:l'l’ on 07116/;2018_

All weights are estimated

"io track the latest status of your shipment circk on the tracking number above

Standard transit is the date and lime the package is scheduled to be delivered by, based on the selected service destination and
ship date timltations and exceptions may apply Piease see the FedEx Service Guide for terms and conditions of service
including the FedEx titlene‘g'lilaci<v Guarantee, or contact your FedEx Custorner Support representative

.r;»\ n

rs 2018 federal Express Corporation, The content of this message is protected by copyright and trademark laws under U.S~ and
international laws flies/lew our privacy poligy All rights reserved

inertia you for your business

Case: 1:19-cv-01806 Document #: 1-5 Filed: 03/14/19 Page 70 of 72 Page|D #:879

Pinto, Carol

From:
Sent
To:
Subject:

 

TrackingUpdates@fedex.com
Monday,}u|y16,2018 3:24 Plvl

Pinto, Carol

FedEx Shipment 772702236279 Delivered

Your package has been delivered
Tracking # 772702236279

Ship date:

Fri, 7/13/2018
Andr`e§v Bi}¢'k" " `
Troutman Sanders LLP
New York, NY 10022
US

Shipment Facts

Delivery date:
Mon, 7/16/2018 3:17
pm
.__.+° valéniiha'iu`é`¢i£ `
Delivered 34 Waterview Ct.
R|VERHEAD, NY11901
US

Our records indicate that the following package has been delivered

Tracking number:

Status:

Department number:
Reference:

Signed for by:
Delivery location:
Delivered to:
Service type:
Packaging type:
Number of pieces:

Weight:

Special handling/Services:

Standard transit

772702236279

Delivered: 07/16/2018 3:17
PM Signed for By: Signature
Re|ease on file

403

029424.000223
Signature Re|ease on file
RlVERHEAD, NY
Residence

FedEx Standard Overnight
FedEx Pak

1

2.00 Ib.

No Signature Required
Deliver Weekday
Residentia| Delivery

7/16/2018 by 8200 pm

1

Case: 1:19-cv-01806 Document #: 1-5 Filed: 03/14/19 Page 71 of 72 PagelD #:880

Pinto, Carol

From:
Sent
To:
Subject:

 

TrackingUpdates@fedex.com
l\/londay, .luly 16, 2018 2133 Pl\/l

Pinto, Carol

FedEx Shipment 77270iSZZGBO Delivered

Your package has been delivered
Tracking # 772701822630

Ship date:

Fri, 7/13/2018
Andrew Buck y
Troutman Sanders LLP
NeW York, NY 10022
US

Shipment Facts

Delivery date:
l\/lon, 7/16/2018 1127

pm
.°_._'_."'_‘o Chicago Elite Cab`Co'rp.
Delivered 2617 S. Wabash Avenue
CHlCAGO, lL 60616
US

Our records indicate that the following package has been delivered

'E'racking number:

Status:

Department number:
Reference:

Signed for by:
Belivery location:
Delivered to:
Service type:
packaging type:
Number of pieces:

Weight:

Special handling/Services:

Standard transit

772701822630

Delivered: 07/16/2018 1:27
Pl\/l Signed for By:
N.SHAKlES

403

029424.000223
N.SHAKIES

CH|CAGO, ll_
RecepticniSt/Frcnt Desk
FedEx Standard Overnight
FedEx Pak

1

1.00 lb.

No Sigriature Required
Deliver Weekday

7/16/2018 by 3;00 pm

Case: 1:19-cv-01806 Document #: 1-5 Filed: 03/14/19 Page 72 of 72 PagelD #:881

Pinto, Carol

From:
Sent
To:
Subject:

 

TrackingUpdates@fedex.com
Monday,lu|y16,2018 2:33 Pl\/l

Pinto, Carol

FedEx Shipment 772701839201 Delivered

Your package has been delivered

Tracking # 772701839201

Ship date: Delivery date:

Fri, 7/13/2018 Mon, 7/‘|6/20181:27

Andrew l§'uck 7 y 7 pm

Troutman sanders LLP . . . o Tri ciob'air=`iha`héiai 7s<§ir{fii:e§,

New York, NY 10022 lnc.

us Delivered 2617 s. Wabash Avenue
ci-\icAeo, lL scene
us

Shipment Facts

Our records indicate that the following package has been delivered

Tracking number:

Status:

Department number:
Reference:

Signed for by:
Delivery location:
Delivered to:
Service type:
Packaging type:
Number of pieces:

Weight:

Special handling/Services:

Standard transit

7727918§9201

Delivered: 07/16/2018 1:27
Pl\/l Sigr\ed for By:
N.SHAK|ES

403

029424.000223
N.SHAK|ES

CH|CAGO, lL
Receptionist/Front Desk
FedEx Standard Overnight
FedEx Pak

1

1.00 |b.

N0 Signature Required
DeliverWeekday

7/16/2018 by 3:00 pm

